         Case 1:20-cv-02405-EGS Document 117-2 Filed 11/19/20 Page 1 of 66



                                          Measured    Processing   Processing   Processing   Processing
                                          Volume:     Score:       Score Plus   Score Plus   Score Plus
                                          Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area      District           Ballot      Ballot       Ballot       Ballot       Ballot
             Capital
10/24/2020   Metro     Atlanta                17326       84.89%       95.35%       98.71%       98.92%
             Capital
10/24/2020   Metro     Baltimore              10410       84.21%       89.82%       93.51%       95.63%
             Capital
10/24/2020   Metro     Capital                14949       92.98%       97.24%       98.20%       98.44%
             Capital   Greater S
10/24/2020   Metro     Carolina               11936       92.25%       97.52%       98.93%       99.07%
             Capital
10/24/2020   Metro     Greensboro             15753       83.59%       89.67%       96.57%       96.77%
             Capital
10/24/2020   Metro     Mid-Carolinas          11164       90.56%       96.01%       97.65%       97.81%
             Capital   Norther
10/24/2020   Metro     Virginia               11774       91.55%       95.32%       96.81%       96.98%
             Capital
10/24/2020   Metro     Richmond                9994       92.46%       97.16%       98.67%       98.74%

10/24/2020 Eastern     Appalachian             1932       58.85%       62.47%       63.41%       63.82%

                       Central
10/24/2020 Eastern     Pennsylvania           28341       78.46%       90.50%       98.91%       99.36%

10/24/2020 Eastern     Kentuckiana              734       37.60%       49.86%       52.86%       53.95%

10/24/2020 Eastern     Norther Ohio           35407       91.84%       98.73%       99.44%       99.47%

10/24/2020 Eastern     Ohio Valley            25323       95.08%       98.68%       99.36%       99.40%

                       Philadelphia
10/24/2020 Eastern     Metropo                18130       91.54%       95.09%       98.90%       99.13%

10/24/2020 Eastern     South Jersey           21337       95.54%       97.48%       98.22%       98.70%

10/24/2020 Eastern     Tennessee               3207       88.74%       96.41%       98.66%       98.66%

                       Western New
10/24/2020 Eastern     York                   10331       96.20%       98.29%       99.27%       99.27%

                       Western
10/24/2020 Eastern     Pennsylvania           34027       98.08%       99.17%       99.72%       99.73%
           Great
10/24/2020 Lakes       Central Illinois       17965       89.89%       94.03%       96.85%       98.99%
          Case 1:20-cv-02405-EGS Document 117-2 Filed 11/19/20 Page 2 of 66



                                    Measured    Processing   Processing   Processing   Processing
                                    Volume:     Score:       Score Plus   Score Plus   Score Plus
                                    Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area    District       Ballot      Ballot       Ballot       Ballot       Ballot
             Great
10/24/2020   Lakes   Chicago            11581       90.71%       91.97%       92.56%       95.81%
             Great
10/24/2020   Lakes   Detroit             5808       74.04%       92.63%       97.37%       98.14%
             Great
10/24/2020   Lakes   Gateway             9036       93.46%       97.08%       98.05%       98.15%
             Great   Greater
10/24/2020   Lakes   Indiana              946       72.41%       91.75%       98.63%       98.63%
             Great   Greater
10/24/2020   Lakes   Michigan            6128       91.66%       96.88%       97.99%       98.01%
             Great
10/24/2020   Lakes   Lakeland            1882       81.72%       93.73%       95.64%       95.91%

10/24/2020 Northeast Albany              9972       95.19%       98.44%       99.22%       99.27%

10/24/2020 Northeast Caribbean           9666       99.63%       99.89%       99.92%       99.92%

                     Connecticut
10/24/2020 Northeast Valley             12229       95.55%       97.74%       98.63%       98.80%
                     Greater
10/24/2020 Northeast Boston             40936       96.03%       98.45%       99.02%       99.04%

10/24/2020 Northeast Long Island        14887       96.61%       98.34%       98.81%       98.86%

10/24/2020 Northeast New York            7335       91.15%       95.16%       99.17%       99.43%

                     Northern New
10/24/2020 Northeast England             1472       76.56%       94.16%       99.18%       99.18%

                     Northern New
10/24/2020 Northeast Jersey             30562       96.50%       97.68%       98.05%       98.11%

10/24/2020 Northeast Triboro             5766       83.09%       85.76%       86.58%       86.68%

10/24/2020 Northeast Westchester         8540       92.76%       95.94%       97.31%       97.45%

10/24/2020 Pacific   Bay-Valley         58723       98.43%       99.12%       99.29%       99.31%
10/24/2020 Pacific   Honolulu           26639       97.22%       98.96%       99.17%       99.25%

10/24/2020 Pacific   Los Angeles        55426       98.59%       99.16%       99.38%       99.38%

10/24/2020 Pacific   Sacramento         58963       96.75%       99.28%       99.35%       99.37%
          Case 1:20-cv-02405-EGS Document 117-2 Filed 11/19/20 Page 3 of 66



                                         Measured    Processing   Processing   Processing   Processing
                                         Volume:     Score:       Score Plus   Score Plus   Score Plus
                                         Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area       District         Ballot      Ballot       Ballot       Ballot       Ballot

10/24/2020 Pacific      San Diego            90878       98.85%       99.49%       99.66%       99.66%

10/24/2020 Pacific      San Francisco        36288       98.32%       99.17%       99.45%       99.47%

10/24/2020 Pacific      Santa Ana            45989       99.01%       99.61%       99.75%       99.76%

10/24/2020   Pacific    Sierra Coastal       32414       98.49%       99.35%       99.58%       99.59%
10/24/2020   Southern   Alabama                620       65.65%       92.26%       96.61%       96.61%
10/24/2020   Southern   Arkansas               761       91.46%       96.32%       98.55%       98.55%
10/24/2020   Southern   Dallas                3105       94.59%       97.81%       98.58%       98.65%

10/24/2020 Southern Ft. Worth                 1887       90.04%       94.70%       96.08%       96.13%

10/24/2020 Southern Gulf Atlantic            18637       90.82%       96.32%       98.69%       98.79%
10/24/2020 Southern Houston                   2696       84.64%       89.50%       91.58%       91.73%

10/24/2020 Southern Louisiana                  561       77.18%       90.73%       98.04%       98.04%

10/24/2020 Southern Mississippi                469       85.50%       95.10%       98.51%       98.51%

10/24/2020 Southern Oklahoma                   385       75.32%       91.69%       97.40%       97.40%

10/24/2020 Southern Rio Grande                3433       91.09%       95.22%       98.11%       98.11%

10/24/2020   Southern   South Florida         9778       92.91%       96.32%       98.65%       98.66%
10/24/2020   Southern   Suncoast             47873       96.63%       98.55%       99.25%       99.26%
10/24/2020   Western    Alaska                4101       79.59%       88.03%       89.32%       89.61%
10/24/2020   Western    Arizona             121164       97.56%       99.35%       99.48%       99.53%

10/24/2020 Western      Central Plains        7267       96.72%       98.53%       99.04%       99.04%

                        Colorado/Wyo
10/24/2020 Western      ming                 20585       69.93%       89.58%       91.89%       91.97%
10/24/2020 Western      Dakotas              10696       96.23%       99.09%       99.70%       99.70%
10/24/2020 Western      Hawkeye              13338       95.25%       98.03%       98.49%       98.53%

10/24/2020 Western      Mid-Americas          8547       93.81%       97.58%       99.33%       99.49%

10/24/2020 Western      Nevada Sierra        24279       97.86%       99.44%       99.67%       99.70%

10/24/2020 Western      Northland             6158       97.30%       99.40%       99.71%       99.71%
         Case 1:20-cv-02405-EGS Document 117-2 Filed 11/19/20 Page 4 of 66



                                      Measured       Processing    Processing    Processing    Processing
                                      Volume:        Score:        Score Plus    Score Plus    Score Plus
                                      Inbound        Inbound       1: Inbound    2: Inbound    3: Inbound
Date       Area      District         Ballot         Ballot        Ballot        Ballot        Ballot
10/24/2020 Western   Portland                98841        92.49%        99.09%        99.37%        99.40%

10/24/2020 Western   Salt Lake City        39855         98.78%        99.54%        99.75%        99.81%
10/24/2020 Western   Seattle               97892         97.75%        99.07%        99.36%        99.42%
           Capital
10/26/2020 Metro     Atlanta               18003         89.44%        94.66%        97.46%        98.51%
           Capital
10/26/2020 Metro     Baltimore             18530         91.27%        95.61%        97.91%        99.00%
           Capital
10/26/2020 Metro     Capital               14799         93.21%        97.13%        98.89%        99.24%
           Capital   Greater S
10/26/2020 Metro     Carolina              12565         87.10%        93.55%        96.93%        98.30%
           Capital
10/26/2020 Metro     Greensboro            17799         82.68%        94.00%        96.30%        97.02%
           Capital
10/26/2020 Metro     Mid-Carolinas         11440         86.12%        93.56%        95.01%        95.58%
           Capital   Norther
10/26/2020 Metro     Virginia              19824         93.50%        97.23%        97.78%        98.12%
           Capital
10/26/2020 Metro     Richmond              15749         91.18%        96.08%        97.58%        98.21%

10/26/2020 Eastern   Appalachian             3068        74.87%        81.29%        82.30%        82.66%

                     Central
10/26/2020 Eastern   Pennsylvania          53221         78.76%        92.10%        99.30%        99.49%

10/26/2020 Eastern   Kentuckiana              914        64.55%        71.99%        74.40%        76.59%

10/26/2020 Eastern   Norther Ohio          45561         92.64%        97.97%        98.62%        98.86%

10/26/2020 Eastern   Ohio Valley           30985         94.80%        98.56%        99.12%        99.41%

                     Philadelphia
10/26/2020 Eastern   Metropo               48358         93.02%        95.80%        97.39%        97.78%

10/26/2020 Eastern   South Jersey          17529         90.87%        94.47%        95.73%        96.37%

10/26/2020 Eastern   Tennessee               8689        92.82%        97.25%        98.60%        98.92%

                     Western New
10/26/2020 Eastern   York                  15455         96.60%        98.65%        99.06%        99.18%
          Case 1:20-cv-02405-EGS Document 117-2 Filed 11/19/20 Page 5 of 66



                                        Measured    Processing   Processing   Processing   Processing
                                        Volume:     Score:       Score Plus   Score Plus   Score Plus
                                        Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date        Area     District           Ballot      Ballot       Ballot       Ballot       Ballot

                     Western
10/26/2020 Eastern   Pennsylvania           41673       97.26%       98.87%       99.33%       99.43%
           Great
10/26/2020 Lakes     Central Illinois       28932       94.36%       97.63%       98.45%       98.77%
           Great
10/26/2020 Lakes     Chicago                20125       87.63%       93.06%       94.26%       94.81%
           Great
10/26/2020 Lakes     Detroit                12471       73.60%       93.03%       96.85%       98.09%
           Great
10/26/2020 Lakes     Gateway                14957       93.17%       95.74%       96.96%       97.25%
           Great     Greater
10/26/2020 Lakes     Indiana                 3007       79.71%       93.85%       96.71%       98.74%
           Great     Greater
10/26/2020 Lakes     Michigan               14134       87.31%       96.88%       98.34%       98.57%
           Great
10/26/2020 Lakes     Lakeland                3359       87.44%       93.24%       95.86%       98.21%

10/26/2020 Northeast Albany                 22560       96.32%       98.70%       99.26%       99.43%

10/26/2020 Northeast Caribbean               4885       98.67%       99.65%       99.77%       99.82%

                     Connecticut
10/26/2020 Northeast Valley                 30947       94.79%       96.83%       97.34%       97.72%
                     Greater
10/26/2020 Northeast Boston                 74156       96.96%       98.66%       98.96%       99.17%

10/26/2020 Northeast Long Island            19994       96.02%       97.68%       98.02%       98.24%

10/26/2020 Northeast New York               50919       96.48%       98.33%       98.91%       99.05%

                     Northern New
10/26/2020 Northeast England                 2476       84.41%       92.89%       96.81%       99.23%

                     Northern New
10/26/2020 Northeast Jersey                 30027       96.76%       98.05%       98.31%       98.46%

10/26/2020 Northeast Triboro                14114       89.12%       91.12%       91.85%       92.04%

10/26/2020 Northeast Westchester            14707       94.53%       97.42%       97.89%       98.09%

10/26/2020 Pacific   Bay-Valley             49827       96.85%       98.04%       98.28%       98.39%
          Case 1:20-cv-02405-EGS Document 117-2 Filed 11/19/20 Page 6 of 66



                                         Measured       Processing    Processing    Processing    Processing
                                         Volume:        Score:        Score Plus    Score Plus    Score Plus
                                         Inbound        Inbound       1: Inbound    2: Inbound    3: Inbound
Date       Area         District         Ballot         Ballot        Ballot        Ballot        Ballot
10/26/2020 Pacific      Honolulu                23761        94.72%        97.46%        97.84%        97.88%

10/26/2020 Pacific      Los Angeles           42123         96.39%        97.45%        97.98%        98.22%

10/26/2020 Pacific      Sacramento            46634         97.07%        97.92%        98.09%        98.14%

10/26/2020 Pacific      San Diego             75555         98.07%        99.29%        99.57%        99.64%

10/26/2020 Pacific      San Francisco         36395         97.83%        98.83%        99.05%        99.13%

10/26/2020 Pacific      Santa Ana             35112         97.65%        99.01%        99.36%        99.46%

10/26/2020   Pacific    Sierra Coastal        34947         97.96%        98.64%        98.87%        98.99%
10/26/2020   Southern   Alabama                1302         74.19%        92.63%        97.24%        98.16%
10/26/2020   Southern   Arkansas               1292         91.95%        97.21%        98.45%        99.61%
10/26/2020   Southern   Dallas                 3464         92.00%        97.03%        98.47%        98.67%

10/26/2020 Southern Ft. Worth                   2262        88.68%        92.00%        93.10%        93.28%

10/26/2020 Southern Gulf Atlantic             17636         85.82%        94.26%        96.49%        97.27%
10/26/2020 Southern Houston                   10597         90.23%        95.71%        96.81%        97.29%

10/26/2020 Southern Louisiana                   1217        74.03%        88.17%        94.91%        97.29%

10/26/2020 Southern Mississippi                  679        73.93%        86.89%        95.29%        98.09%

10/26/2020 Southern Oklahoma                     761        77.92%        91.59%        95.80%        98.29%

10/26/2020 Southern Rio Grande                  4307        87.74%        94.27%        96.49%        98.58%

10/26/2020   Southern   South Florida          7051         90.40%        96.21%        98.03%        98.67%
10/26/2020   Southern   Suncoast              45685         94.38%        96.93%        97.78%        98.24%
10/26/2020   Western    Alaska                 4347         82.54%        89.90%        92.48%        92.71%
10/26/2020   Western    Arizona               95035         97.90%        99.10%        99.47%        99.62%

10/26/2020 Western      Central Plains          9837        90.81%        93.16%        94.40%        94.67%

                        Colorado/Wyo
10/26/2020 Western      ming                  31810         61.44%        78.91%        84.32%        86.41%
10/26/2020 Western      Dakotas               10329         94.98%        97.88%        98.65%        98.96%
10/26/2020 Western      Hawkeye               28064         97.57%        98.63%        99.05%        99.14%
         Case 1:20-cv-02405-EGS Document 117-2 Filed 11/19/20 Page 7 of 66



                                      Measured    Processing   Processing   Processing   Processing
                                      Volume:     Score:       Score Plus   Score Plus   Score Plus
                                      Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date       Area      District         Ballot      Ballot       Ballot       Ballot       Ballot

10/26/2020 Western   Mid-Americas         10582       86.68%       97.51%       98.67%       99.08%

10/26/2020 Western   Nevada Sierra        19328       87.15%       89.31%       89.80%       89.98%

10/26/2020 Western   Northland             5418       92.23%       97.29%       98.27%       99.04%
10/26/2020 Western   Portland             83834       97.24%       98.49%       99.03%       99.23%

10/26/2020 Western   Salt Lake City       36892       97.83%       99.15%       99.42%       99.76%
10/26/2020 Western   Seattle              80236       96.26%       98.18%       98.69%       98.88%
           Capital
10/27/2020 Metro     Atlanta              10334       39.68%       97.78%       98.72%       99.20%
           Capital
10/27/2020 Metro     Baltimore             6904       85.04%       96.41%       97.81%       99.06%
           Capital
10/27/2020 Metro     Capital              15659       88.95%       98.72%       99.00%       99.36%
           Capital   Greater S
10/27/2020 Metro     Carolina             12357       79.98%       97.97%       98.80%       99.26%
           Capital
10/27/2020 Metro     Greensboro           15825       75.48%       93.79%       95.70%       98.33%
           Capital
10/27/2020 Metro     Mid-Carolinas        13455       70.49%       95.04%       95.89%       96.16%
           Capital   Norther
10/27/2020 Metro     Virginia              2475       60.73%       89.58%       91.47%       92.53%
           Capital
10/27/2020 Metro     Richmond              7019       82.56%       97.31%       98.09%       98.59%

10/27/2020 Eastern   Appalachian           1005       49.35%       81.39%       86.87%       89.75%

                     Central
10/27/2020 Eastern   Pennsylvania         15328       56.14%       95.72%       97.88%       99.20%

10/27/2020 Eastern   Kentuckiana            367       55.59%       82.56%       86.65%       87.74%

10/27/2020 Eastern   Norther Ohio         34973       91.43%       98.95%       99.30%       99.35%

10/27/2020 Eastern   Ohio Valley          29215       94.81%       98.14%       99.61%       99.68%

                     Philadelphia
10/27/2020 Eastern   Metropo              29479       96.06%       98.66%       99.18%       99.65%

10/27/2020 Eastern   South Jersey         29790       96.71%       99.12%       99.24%       99.35%
          Case 1:20-cv-02405-EGS Document 117-2 Filed 11/19/20 Page 8 of 66



                                        Measured    Processing   Processing   Processing   Processing
                                        Volume:     Score:       Score Plus   Score Plus   Score Plus
                                        Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date       Area      District           Ballot      Ballot       Ballot       Ballot       Ballot

10/27/2020 Eastern   Tennessee               6287       91.97%       98.66%       99.20%       99.55%

                     Western New
10/27/2020 Eastern   York                   17058       98.19%       99.51%       99.60%       99.63%

                     Western
10/27/2020 Eastern   Pennsylvania           43579       97.25%       99.58%       99.67%       99.89%
           Great
10/27/2020 Lakes     Central Illinois       18763       85.01%       93.71%       96.75%       99.23%
           Great
10/27/2020 Lakes     Chicago                15527       90.04%       92.99%       93.41%       93.59%
           Great
10/27/2020 Lakes     Detroit                 4983       48.59%       93.48%       97.33%       98.03%
           Great
10/27/2020 Lakes     Gateway                 2594       79.99%       95.22%       96.68%       97.38%
           Great     Greater
10/27/2020 Lakes     Indiana                  903       40.64%       91.03%       94.80%       98.34%
           Great     Greater
10/27/2020 Lakes     Michigan                3784       54.99%       96.46%       97.99%       98.65%
           Great
10/27/2020 Lakes     Lakeland                 729       52.54%       79.97%       83.13%       85.46%

10/27/2020 Northeast Albany                  3825       82.33%       97.80%       98.25%       98.51%

10/27/2020 Northeast Caribbean              10197       99.57%       99.87%       99.93%       99.97%

                     Connecticut
10/27/2020 Northeast Valley                  2061       75.25%       94.03%       95.88%       96.51%
                     Greater
10/27/2020 Northeast Boston                 24867       93.70%       99.28%       99.55%       99.63%

10/27/2020 Northeast Long Island            14679       97.16%       98.53%       98.67%       98.73%

10/27/2020 Northeast New York               25902       94.95%       98.89%       99.24%       99.34%

                     Northern New
10/27/2020 Northeast England                  525       54.29%       91.81%       95.05%       97.33%

                     Northern New
10/27/2020 Northeast Jersey                 45975       97.51%       99.37%       99.42%       99.49%
          Case 1:20-cv-02405-EGS Document 117-2 Filed 11/19/20 Page 9 of 66



                                         Measured    Processing   Processing   Processing   Processing
                                         Volume:     Score:       Score Plus   Score Plus   Score Plus
                                         Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area       District         Ballot      Ballot       Ballot       Ballot       Ballot

10/27/2020 Northeast Triboro                 14823       95.52%       96.51%       96.63%       96.64%

10/27/2020 Northeast Westchester              2090       70.43%       93.64%       94.26%       94.31%

10/27/2020 Pacific      Bay-Valley          102039       99.08%       99.60%       99.64%       99.64%
10/27/2020 Pacific      Honolulu             29229       96.42%       99.67%       99.79%       99.84%

10/27/2020 Pacific      Los Angeles          83707       99.22%       99.61%       99.67%       99.70%

10/27/2020 Pacific      Sacramento           84951       97.93%       98.92%       98.94%       98.98%

10/27/2020 Pacific      San Diego           155989       99.12%       99.82%       99.90%       99.92%

10/27/2020 Pacific      San Francisco        68131       99.33%       99.72%       99.77%       99.79%

10/27/2020 Pacific      Santa Ana            65496       99.14%       99.70%       99.75%       99.76%

10/27/2020   Pacific    Sierra Coastal       54305       98.72%       99.43%       99.46%       99.49%
10/27/2020   Southern   Alabama                529       50.85%       89.79%       95.46%       97.35%
10/27/2020   Southern   Arkansas               258       65.89%       92.25%       94.96%       95.35%
10/27/2020   Southern   Dallas                2032       85.19%       97.19%       98.38%       99.02%

10/27/2020 Southern Ft. Worth                  715       73.71%       89.23%       91.19%       92.45%

10/27/2020 Southern Gulf Atlantic            16077       84.80%       97.85%       98.76%       99.14%
10/27/2020 Southern Houston                   1636       74.94%       91.01%       92.05%       93.40%

10/27/2020 Southern Louisiana                  462       63.42%       93.29%       95.45%       97.19%

10/27/2020 Southern Mississippi                640       83.75%       98.13%       98.44%       99.06%

10/27/2020 Southern Oklahoma                   352       60.23%       87.78%       91.76%       98.30%

10/27/2020 Southern Rio Grande                3186       84.46%       96.52%       98.09%       98.84%

10/27/2020   Southern   South Florida        11021       94.50%       98.81%       99.12%       99.34%
10/27/2020   Southern   Suncoast             62472       97.13%       99.20%       99.49%       99.63%
10/27/2020   Western    Alaska                3542       81.23%       93.73%       94.97%       95.17%
10/27/2020   Western    Arizona             166629       98.35%       99.74%       99.80%       99.86%

10/27/2020 Western      Central Plains        8074       95.62%       98.54%       98.72%       98.98%
         Case 1:20-cv-02405-EGS Document 117-2 Filed 11/19/20 Page 10 of 66



                                      Measured    Processing   Processing   Processing   Processing
                                      Volume:     Score:       Score Plus   Score Plus   Score Plus
                                      Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date       Area      District         Ballot      Ballot       Ballot       Ballot       Ballot

                     Colorado/Wyo
10/27/2020 Western   ming                 28371       77.12%       90.99%       93.32%       95.40%
10/27/2020 Western   Dakotas              11655       92.66%       99.26%       99.50%       99.71%
10/27/2020 Western   Hawkeye              20590       97.70%       99.04%       99.18%       99.25%

10/27/2020 Western   Mid-Americas          9768       95.01%       99.21%       99.57%       99.73%

10/27/2020 Western   Nevada Sierra        30872       97.69%       99.47%       99.67%       99.71%

10/27/2020 Western   Northland             6702       95.48%       99.19%       99.42%       99.63%
10/27/2020 Western   Portland            102002       97.79%       99.68%       99.84%       99.91%

10/27/2020 Western   Salt Lake City       61570       88.99%       99.69%       99.80%       99.92%
10/27/2020 Western   Seattle             136523       98.09%       99.65%       99.74%       99.77%
           Capital
10/28/2020 Metro     Atlanta              18106       94.97%       96.49%       98.98%       99.24%
           Capital
10/28/2020 Metro     Baltimore            16859       94.19%       94.80%       96.75%       99.42%
           Capital
10/28/2020 Metro     Capital              17369       96.44%       96.99%       99.03%       99.36%
           Capital   Greater S
10/28/2020 Metro     Carolina             13029       91.10%       92.42%       97.87%       98.32%
           Capital
10/28/2020 Metro     Greensboro           22923       90.90%       91.63%       96.46%       97.18%
           Capital
10/28/2020 Metro     Mid-Carolinas        15512       90.07%       91.21%       97.11%       97.52%
           Capital   Norther
10/28/2020 Metro     Virginia             16389       97.03%       97.94%       98.82%       98.93%
           Capital
10/28/2020 Metro     Richmond             16091       96.91%       97.68%       99.04%       99.24%

10/28/2020 Eastern   Appalachian           1943       88.78%       89.29%       93.82%       93.88%

                     Central
10/28/2020 Eastern   Pennsylvania         37815       83.25%       83.76%       98.90%       99.44%

10/28/2020 Eastern   Kentuckiana            492       59.96%       64.84%       83.74%       84.96%

10/28/2020 Eastern   Norther Ohio         46265       97.63%       97.98%       99.31%       99.36%

10/28/2020 Eastern   Ohio Valley          27915       97.97%       98.34%       99.55%       99.79%
         Case 1:20-cv-02405-EGS Document 117-2 Filed 11/19/20 Page 11 of 66



                                        Measured    Processing   Processing   Processing   Processing
                                        Volume:     Score:       Score Plus   Score Plus   Score Plus
                                        Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date       Area      District           Ballot      Ballot       Ballot       Ballot       Ballot

                     Philadelphia
10/28/2020 Eastern   Metropo                48458       96.70%       97.04%       98.91%       99.37%

10/28/2020 Eastern   South Jersey           26582       97.45%       97.75%       98.29%       98.42%

10/28/2020 Eastern   Tennessee               5601       94.09%       96.27%       99.18%       99.41%

                     Western New
10/28/2020 Eastern   York                   16348       98.53%       99.25%       99.68%       99.72%

                     Western
10/28/2020 Eastern   Pennsylvania           41148       98.52%       98.95%       99.80%       99.90%
           Great
10/28/2020 Lakes     Central Illinois       31264       96.12%       97.51%       99.09%       99.25%
           Great
10/28/2020 Lakes     Chicago                20431       95.89%       96.09%       97.18%       97.28%
           Great
10/28/2020 Lakes     Detroit                 6998       78.92%       81.91%       95.46%       98.27%
           Great
10/28/2020 Lakes     Gateway                11603       95.67%       96.59%       98.47%       98.57%
           Great     Greater
10/28/2020 Lakes     Indiana                 1554       86.16%       91.12%       96.98%       98.33%
           Great     Greater
10/28/2020 Lakes     Michigan                7955       95.50%       97.06%       99.01%       99.16%
           Great
10/28/2020 Lakes     Lakeland                2162       92.83%       94.54%       96.48%       96.76%

10/28/2020 Northeast Albany                 22833       98.31%       98.62%       99.30%       99.44%

10/28/2020 Northeast Caribbean               7612       99.50%       99.57%       99.75%       99.79%

                     Connecticut
10/28/2020 Northeast Valley                 13825       98.12%       98.37%       99.00%       99.09%
                     Greater
10/28/2020 Northeast Boston                 66087       97.73%       98.26%       99.53%       99.62%

10/28/2020 Northeast Long Island            24042       99.00%       99.15%       99.45%       99.48%

10/28/2020 Northeast New York               24941       97.36%       98.16%       99.04%       99.27%
         Case 1:20-cv-02405-EGS Document 117-2 Filed 11/19/20 Page 12 of 66



                                         Measured    Processing   Processing   Processing   Processing
                                         Volume:     Score:       Score Plus   Score Plus   Score Plus
                                         Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area       District         Ballot      Ballot       Ballot       Ballot       Ballot

                     Northern New
10/28/2020 Northeast England                   955       82.41%       87.64%       96.44%       96.96%

                     Northern New
10/28/2020 Northeast Jersey                  43220       97.28%       97.39%       97.98%       98.05%

10/28/2020 Northeast Triboro                 13780       88.13%       88.42%       88.62%       88.66%

10/28/2020 Northeast Westchester             17291       97.89%       98.14%       98.61%       98.65%

10/28/2020 Pacific      Bay-Valley           83494       99.19%       99.34%       99.48%       99.52%
10/28/2020 Pacific      Honolulu             39222       98.96%       99.23%       99.72%       99.80%

10/28/2020 Pacific      Los Angeles          67519       98.87%       99.14%       99.37%       99.40%

10/28/2020 Pacific      Sacramento           70085       99.33%       99.48%       99.62%       99.64%

10/28/2020 Pacific      San Diego           134602       99.32%       99.55%       99.81%       99.85%

10/28/2020 Pacific      San Francisco        49667       98.90%       99.34%       99.58%       99.61%

10/28/2020 Pacific      Santa Ana            60225       99.66%       99.76%       99.87%       99.90%

10/28/2020   Pacific    Sierra Coastal       47123       98.83%       99.05%       99.27%       99.30%
10/28/2020   Southern   Alabama                626       71.09%       75.88%       93.93%       95.85%
10/28/2020   Southern   Arkansas               864       94.68%       96.06%       98.61%       98.73%
10/28/2020   Southern   Dallas                3017       93.87%       96.85%       99.04%       99.20%

10/28/2020 Southern Ft. Worth                 1677       95.11%       96.12%       96.78%       96.84%

10/28/2020 Southern Gulf Atlantic            19719       93.99%       94.77%       99.08%       99.31%
10/28/2020 Southern Houston                   7144       95.04%       96.01%       97.12%       97.19%

10/28/2020 Southern Louisiana                  430       65.35%       74.88%       91.40%       96.98%

10/28/2020 Southern Mississippi                540       91.48%       93.70%       98.15%       99.07%

10/28/2020 Southern Oklahoma                   153       62.75%       79.08%       94.77%       98.69%

10/28/2020 Southern Rio Grande                3709       91.64%       94.31%       98.41%       98.89%
         Case 1:20-cv-02405-EGS Document 117-2 Filed 11/19/20 Page 13 of 66



                                         Measured    Processing   Processing   Processing   Processing
                                         Volume:     Score:       Score Plus   Score Plus   Score Plus
                                         Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area       District         Ballot      Ballot       Ballot       Ballot       Ballot

10/28/2020   Southern   South Florida         9161       94.97%       96.33%       98.65%       99.08%
10/28/2020   Southern   Suncoast             51567       96.43%       97.09%       99.32%       99.45%
10/28/2020   Western    Alaska                4966       93.76%       96.34%       98.79%       99.05%
10/28/2020   Western    Arizona             159567       98.07%       98.36%       98.71%       98.78%

10/28/2020 Western      Central Plains        7607       96.49%       97.23%       98.00%       98.19%

                        Colorado/Wyo
10/28/2020 Western      ming                 20075       78.73%       81.18%       88.12%       89.74%
10/28/2020 Western      Dakotas              10662       96.60%       97.77%       99.59%       99.75%
10/28/2020 Western      Hawkeye              19851       98.48%       98.84%       99.26%       99.30%

10/28/2020 Western      Mid-Americas          9349       95.63%       97.22%       99.11%       99.38%

10/28/2020 Western      Nevada Sierra        25584       98.03%       98.54%       99.30%       99.39%

10/28/2020 Western      Northland             5279       97.08%       97.90%       99.19%       99.79%
10/28/2020 Western      Portland             94199       98.12%       98.31%       99.79%       99.85%

10/28/2020 Western      Salt Lake City       55210       98.09%       98.65%       99.79%       99.86%
10/28/2020 Western      Seattle             101347       98.25%       99.17%       99.71%       99.78%
           Capital
10/29/2020 Metro        Atlanta              15279       93.10%       94.59%       95.20%       96.52%
           Capital
10/29/2020 Metro        Baltimore            18035       95.64%       98.20%       98.72%       99.47%
           Capital
10/29/2020 Metro        Capital              13982       94.94%       98.10%       98.58%       99.13%
           Capital      Greater S
10/29/2020 Metro        Carolina             13086       77.46%       95.23%       96.29%       98.33%
           Capital
10/29/2020 Metro        Greensboro           18594       89.13%       95.28%       95.92%       97.44%
           Capital
10/29/2020 Metro        Mid-Carolinas        14054       84.35%       95.30%       96.04%       97.60%
           Capital      Norther
10/29/2020 Metro        Virginia             13424       95.14%       96.75%       97.15%       97.91%
           Capital
10/29/2020 Metro        Richmond             14004       93.69%       97.99%       98.58%       98.86%

10/29/2020 Eastern      Appalachian           1847       89.50%       93.99%       94.86%       96.05%
         Case 1:20-cv-02405-EGS Document 117-2 Filed 11/19/20 Page 14 of 66



                                        Measured    Processing   Processing   Processing   Processing
                                        Volume:     Score:       Score Plus   Score Plus   Score Plus
                                        Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date       Area      District           Ballot      Ballot       Ballot       Ballot       Ballot

                     Central
10/29/2020 Eastern   Pennsylvania           40276       69.17%       96.93%       97.19%       99.51%

10/29/2020 Eastern   Kentuckiana              678       83.48%       83.78%       87.76%       90.27%

10/29/2020 Eastern   Norther Ohio           29999       86.10%       98.35%       98.45%       98.70%

10/29/2020 Eastern   Ohio Valley            25222       95.50%       98.06%       98.45%       98.81%

                     Philadelphia
10/29/2020 Eastern   Metropo                25599       90.92%       95.49%       96.21%       98.51%

10/29/2020 Eastern   South Jersey           21465       95.44%       97.15%       97.35%       98.21%

10/29/2020 Eastern   Tennessee               5064       96.43%       97.14%       98.06%       98.82%

                     Western New
10/29/2020 Eastern   York                   14288       96.68%       97.93%       99.01%       99.16%

                     Western
10/29/2020 Eastern   Pennsylvania           27804       97.25%       99.16%       99.33%       99.52%
           Great
10/29/2020 Lakes     Central Illinois       28455       96.84%       97.77%       98.38%       99.03%
           Great
10/29/2020 Lakes     Chicago                21512       95.27%       96.57%       96.75%       96.92%
           Great
10/29/2020 Lakes     Detroit                 7998       76.21%       91.74%       93.52%       98.36%
           Great
10/29/2020 Lakes     Gateway                 7860       93.19%       95.94%       96.32%       96.88%
           Great     Greater
10/29/2020 Lakes     Indiana                 1502       83.22%       87.95%       94.21%       98.87%
           Great     Greater
10/29/2020 Lakes     Michigan                7118       89.18%       95.46%       96.73%       97.53%
           Great
10/29/2020 Lakes     Lakeland                2032       93.70%       95.62%       97.49%       98.23%

10/29/2020 Northeast Albany                 15355       96.89%       99.18%       99.39%       99.51%

10/29/2020 Northeast Caribbean               5002       99.78%       99.78%       99.82%       99.92%
         Case 1:20-cv-02405-EGS Document 117-2 Filed 11/19/20 Page 15 of 66



                                         Measured    Processing   Processing   Processing   Processing
                                         Volume:     Score:       Score Plus   Score Plus   Score Plus
                                         Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area       District         Ballot      Ballot       Ballot       Ballot       Ballot

                     Connecticut
10/29/2020 Northeast Valley                  10404       95.49%       97.98%       98.43%       98.78%
                     Greater
10/29/2020 Northeast Boston                  30091       92.46%       97.90%       98.58%       98.84%

10/29/2020 Northeast Long Island             18101       97.00%       98.40%       98.88%       99.01%

10/29/2020 Northeast New York                30146       97.08%       98.68%       98.81%       99.24%

                     Northern New
10/29/2020 Northeast England                   969       80.70%       91.43%       94.01%       98.97%

                     Northern New
10/29/2020 Northeast Jersey                  34709       97.54%       98.64%       98.72%       98.90%

10/29/2020 Northeast Triboro                 12645       92.34%       94.03%       94.11%       94.25%

10/29/2020 Northeast Westchester             12784       95.92%       97.93%       98.25%       98.62%

10/29/2020 Pacific      Bay-Valley           65837       98.46%       98.74%       98.94%       99.09%
10/29/2020 Pacific      Honolulu             18738       91.47%       93.41%       94.90%       99.64%

10/29/2020 Pacific      Los Angeles          57612       98.35%       99.01%       99.08%       99.26%

10/29/2020 Pacific      Sacramento           56117       98.55%       98.84%       98.96%       99.03%

10/29/2020 Pacific      San Diego            94495       99.32%       99.44%       99.62%       99.73%

10/29/2020 Pacific      San Francisco        40309       98.88%       99.05%       99.22%       99.39%

10/29/2020 Pacific      Santa Ana            49422       98.58%       99.61%       99.78%       99.85%

10/29/2020   Pacific    Sierra Coastal       41127       98.56%       99.04%       99.17%       99.28%
10/29/2020   Southern   Alabama                860       88.95%       90.35%       92.91%       95.47%
10/29/2020   Southern   Arkansas               991       97.68%       98.28%       98.89%       98.99%
10/29/2020   Southern   Dallas                3395       95.32%       95.79%       97.73%       98.41%

10/29/2020 Southern Ft. Worth                 1616       94.37%       95.05%       95.30%       96.23%

10/29/2020 Southern Gulf Atlantic            15180       95.80%       97.21%       98.35%       99.26%
10/29/2020 Southern Houston                   8962       96.33%       96.90%       97.19%       97.68%
         Case 1:20-cv-02405-EGS Document 117-2 Filed 11/19/20 Page 16 of 66



                                         Measured    Processing   Processing   Processing   Processing
                                         Volume:     Score:       Score Plus   Score Plus   Score Plus
                                         Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area       District         Ballot      Ballot       Ballot       Ballot       Ballot

10/29/2020 Southern Louisiana                  830       92.65%       93.37%       95.30%       97.71%

10/29/2020 Southern Mississippi                353       93.20%       94.05%       97.45%       98.58%

10/29/2020 Southern Oklahoma                   370       80.27%       83.24%       88.11%       93.24%

10/29/2020 Southern Rio Grande                3220       94.16%       94.91%       96.06%       97.48%

10/29/2020   Southern   South Florida         6597       96.09%       96.74%       97.45%       98.67%
10/29/2020   Southern   Suncoast             35651       97.94%       98.27%       98.72%       99.10%
10/29/2020   Western    Alaska                3719       83.11%       84.57%       86.31%       95.81%
10/29/2020   Western    Arizona              62925       98.43%       98.63%       99.00%       99.33%

10/29/2020 Western      Central Plains        7383       93.89%       96.09%       96.57%       97.45%

                        Colorado/Wyo
10/29/2020 Western      ming                 15284       69.86%       74.65%       78.06%       86.21%
10/29/2020 Western      Dakotas               7943       97.53%       98.00%       98.74%       99.32%
10/29/2020 Western      Hawkeye              16520       97.65%       98.64%       98.83%       99.06%

10/29/2020 Western      Mid-Americas          7151       95.05%       97.45%       97.94%       98.97%

10/29/2020 Western      Nevada Sierra        24114       98.15%       99.17%       99.42%       99.59%

10/29/2020 Western      Northland             5184       84.10%       90.53%       90.88%       99.42%
10/29/2020 Western      Portland             45799       97.46%       98.55%       98.93%       99.05%

10/29/2020 Western      Salt Lake City       42678       97.61%       99.16%       99.40%       99.74%
10/29/2020 Western      Seattle              77279       98.11%       98.93%       99.26%       99.39%
           Capital
10/30/2020 Metro        Atlanta               8218       78.23%       93.25%       94.03%       94.50%
           Capital
10/30/2020 Metro        Baltimore            12489       90.82%       95.62%       97.14%       97.46%
           Capital
10/30/2020 Metro        Capital              12218       92.52%       97.55%       98.13%       98.24%
           Capital      Greater S
10/30/2020 Metro        Carolina              9098       82.08%       92.77%       95.80%       96.14%
           Capital
10/30/2020 Metro        Greensboro           12990       80.80%       90.67%       95.00%       95.29%
           Capital
10/30/2020 Metro        Mid-Carolinas         9904       77.29%       91.65%       96.22%       96.55%
         Case 1:20-cv-02405-EGS Document 117-2 Filed 11/19/20 Page 17 of 66



                                        Measured    Processing   Processing   Processing   Processing
                                        Volume:     Score:       Score Plus   Score Plus   Score Plus
                                        Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date       Area      District           Ballot      Ballot       Ballot       Ballot       Ballot
           Capital   Norther
10/30/2020 Metro     Virginia               13639       91.77%       95.92%       96.27%       96.41%
           Capital
10/30/2020 Metro     Richmond               12616       90.87%       97.73%       98.68%       98.84%

10/30/2020 Eastern   Appalachian             1484       89.82%       95.62%       96.02%       96.36%

                     Central
10/30/2020 Eastern   Pennsylvania           21591       64.02%       93.54%       97.49%       97.82%

10/30/2020 Eastern   Kentuckiana              549       71.58%       86.52%       86.52%       87.61%

10/30/2020 Eastern   Norther Ohio           27338       94.97%       98.01%       98.78%       98.85%

10/30/2020 Eastern   Ohio Valley            20696       93.73%       98.32%       99.00%       99.09%

                     Philadelphia
10/30/2020 Eastern   Metropo                15216       86.89%       95.18%       98.06%       98.30%

10/30/2020 Eastern   South Jersey           14778       92.50%       95.14%       96.81%       96.91%

10/30/2020 Eastern   Tennessee               4808       91.43%       98.21%       98.32%       98.71%

                     Western New
10/30/2020 Eastern   York                   11413       97.06%       99.31%       99.35%       99.39%

                     Western
10/30/2020 Eastern   Pennsylvania           20441       90.79%       98.70%       99.00%       99.11%
           Great
10/30/2020 Lakes     Central Illinois       17598       88.46%       96.73%       97.02%       97.39%
           Great
10/30/2020 Lakes     Chicago                10795       91.46%       95.25%       95.41%       95.71%
           Great
10/30/2020 Lakes     Detroit                 7059       77.01%       89.50%       96.42%       97.31%
           Great
10/30/2020 Lakes     Gateway                 5807       89.96%       96.73%       96.95%       97.28%
           Great     Greater
10/30/2020 Lakes     Indiana                  799       60.70%       92.74%       93.62%       96.25%
           Great     Greater
10/30/2020 Lakes     Michigan                4741       86.04%       95.74%       96.25%       96.63%
           Great
10/30/2020 Lakes     Lakeland                1417       86.66%       92.80%       94.71%       95.48%
         Case 1:20-cv-02405-EGS Document 117-2 Filed 11/19/20 Page 18 of 66



                                         Measured    Processing   Processing   Processing   Processing
                                         Volume:     Score:       Score Plus   Score Plus   Score Plus
                                         Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area       District         Ballot      Ballot       Ballot       Ballot       Ballot

10/30/2020 Northeast Albany                  15625       95.98%       99.17%       99.44%       99.51%

10/30/2020 Northeast Caribbean                3525       98.70%       99.69%       99.69%       99.77%

                     Connecticut
10/30/2020 Northeast Valley                   8030       91.28%       97.33%       97.73%       97.88%
                     Greater
10/30/2020 Northeast Boston                  21968       93.54%       98.08%       98.30%       98.49%

10/30/2020 Northeast Long Island             13151       94.47%       97.92%       98.14%       98.17%

10/30/2020 Northeast New York                23938       93.84%       98.51%       98.94%       99.19%

                     Northern New
10/30/2020 Northeast England                   714       73.25%       90.90%       91.04%       93.42%

                     Northern New
10/30/2020 Northeast Jersey                  24331       97.37%       98.88%       99.02%       99.05%

10/30/2020 Northeast Triboro                  9567       89.62%       93.10%       93.53%       93.57%

10/30/2020 Northeast Westchester             14392       95.44%       98.84%       99.10%       99.17%

10/30/2020 Pacific      Bay-Valley           49511       98.29%       99.12%       99.17%       99.21%
10/30/2020 Pacific      Honolulu              6248       92.32%       94.29%       95.73%       97.36%

10/30/2020 Pacific      Los Angeles          44713       98.69%       99.27%       99.28%       99.32%

10/30/2020 Pacific      Sacramento           40277       98.26%       99.34%       99.40%       99.43%

10/30/2020 Pacific      San Diego            70974       97.99%       99.69%       99.70%       99.75%

10/30/2020 Pacific      San Francisco        31278       96.32%       99.11%       99.19%       99.21%

10/30/2020 Pacific      Santa Ana            40061       98.73%       99.65%       99.67%       99.68%

10/30/2020   Pacific    Sierra Coastal       32882       97.97%       99.12%       99.13%       99.14%
10/30/2020   Southern   Alabama                928       74.89%       92.35%       92.89%       93.43%
10/30/2020   Southern   Arkansas               709       92.38%       96.47%       96.47%       96.76%
10/30/2020   Southern   Dallas                3813       89.12%       97.40%       97.40%       97.51%
         Case 1:20-cv-02405-EGS Document 117-2 Filed 11/19/20 Page 19 of 66



                                         Measured    Processing   Processing   Processing   Processing
                                         Volume:     Score:       Score Plus   Score Plus   Score Plus
                                         Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area       District         Ballot      Ballot       Ballot       Ballot       Ballot

10/30/2020 Southern Ft. Worth                 1345       80.00%       91.38%       92.79%       92.86%

10/30/2020 Southern Gulf Atlantic            11068       85.21%       94.34%       95.32%       95.81%
10/30/2020 Southern Houston                   4220       86.61%       91.49%       91.64%       92.06%

10/30/2020 Southern Louisiana                  718       83.98%       97.77%       97.77%       98.47%

10/30/2020 Southern Mississippi                374       72.73%       94.65%       94.92%       96.79%

10/30/2020 Southern Oklahoma                   630       63.33%       95.24%       95.24%       98.25%

10/30/2020 Southern Rio Grande                2837       81.57%       94.57%       94.64%       95.52%

10/30/2020   Southern   South Florida         6012       88.41%       96.94%       96.97%       97.46%
10/30/2020   Southern   Suncoast             26839       93.73%       97.99%       98.04%       98.21%
10/30/2020   Western    Alaska                5000       90.88%       96.30%       97.56%       97.88%
10/30/2020   Western    Arizona              28055       91.67%       98.32%       98.44%       98.67%

10/30/2020 Western      Central Plains        4921       93.70%       96.65%       96.81%       96.93%

                        Colorado/Wyo
10/30/2020 Western      ming                 11889       58.32%       70.01%       70.91%       75.35%
10/30/2020 Western      Dakotas               6005       94.27%       98.38%       98.43%       98.65%
10/30/2020 Western      Hawkeye              11941       95.08%       98.23%       98.58%       98.75%

10/30/2020 Western      Mid-Americas          5462       90.59%       98.10%       98.24%       98.74%

10/30/2020 Western      Nevada Sierra        17853       97.77%       99.40%       99.43%       99.53%

10/30/2020 Western      Northland             3212       93.06%       98.35%       98.57%       98.72%
10/30/2020 Western      Portland             23737       95.46%       98.74%       99.18%       99.28%

10/30/2020 Western      Salt Lake City       50236       98.62%       99.64%       99.68%       99.80%
10/30/2020 Western      Seattle              65299       94.60%       98.70%       98.86%       99.08%
           Capital
10/31/2020 Metro        Atlanta               7681       57.09%       94.88%       98.27%       98.27%
           Capital
10/31/2020 Metro        Baltimore             7114       88.95%       94.11%       97.29%       98.24%
           Capital
10/31/2020 Metro        Capital               9735       91.67%       95.94%       98.28%       98.41%
         Case 1:20-cv-02405-EGS Document 117-2 Filed 11/19/20 Page 20 of 66



                                          Measured    Processing   Processing   Processing   Processing
                                          Volume:     Score:       Score Plus   Score Plus   Score Plus
                                          Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area      District           Ballot      Ballot       Ballot       Ballot       Ballot
             Capital   Greater S
10/31/2020   Metro     Carolina                5937       76.82%       92.18%       97.17%       97.91%
             Capital
10/31/2020   Metro     Greensboro             10875       77.89%       89.60%       94.58%       97.18%
             Capital
10/31/2020   Metro     Mid-Carolinas           8730       75.73%       92.77%       95.90%       96.04%
             Capital   Norther
10/31/2020   Metro     Virginia               10253       76.53%       82.82%       92.68%       92.72%
             Capital
10/31/2020   Metro     Richmond                8608       84.69%       96.31%       98.08%       98.35%

10/31/2020 Eastern     Appalachian              936       82.16%       94.87%       95.51%       95.83%

                       Central
10/31/2020 Eastern     Pennsylvania           15334       52.08%       90.64%       97.58%       98.94%

10/31/2020 Eastern     Kentuckiana              522       66.28%       77.59%       83.72%       83.72%

10/31/2020 Eastern     Norther Ohio           15722       92.42%       96.07%       98.89%       99.00%

10/31/2020 Eastern     Ohio Valley            17591       94.33%       97.57%       98.84%       99.35%

                       Philadelphia
10/31/2020 Eastern     Metropo                 9933       77.23%       87.93%       96.57%       98.17%

10/31/2020 Eastern     South Jersey           11828       92.25%       94.89%       96.79%       96.98%

10/31/2020 Eastern     Tennessee               2168       84.13%       92.80%       95.85%       95.85%

                       Western New
10/31/2020 Eastern     York                    8837       93.03%       97.06%       98.86%       98.89%

                       Western
10/31/2020 Eastern     Pennsylvania           14782       90.97%       95.62%       99.29%       99.41%
           Great
10/31/2020 Lakes       Central Illinois       16758       89.97%       96.16%       97.76%       98.08%
           Great
10/31/2020 Lakes       Chicago                 9801       88.31%       91.03%       91.67%       92.14%
           Great
10/31/2020 Lakes       Detroit                 2817       78.06%       88.60%       95.42%       95.95%
           Great
10/31/2020 Lakes       Gateway                 3823       87.13%       93.54%       96.91%       97.36%
         Case 1:20-cv-02405-EGS Document 117-2 Filed 11/19/20 Page 21 of 66



                                     Measured    Processing   Processing   Processing   Processing
                                     Volume:     Score:       Score Plus   Score Plus   Score Plus
                                     Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date       Area      District        Ballot      Ballot       Ballot       Ballot       Ballot
           Great     Greater
10/31/2020 Lakes     Indiana               407       53.56%       83.05%       89.68%       89.93%
           Great     Greater
10/31/2020 Lakes     Michigan             3464       68.59%       93.82%       96.91%       97.23%
           Great
10/31/2020 Lakes     Lakeland             1145       73.45%       91.44%       97.03%       97.12%

10/31/2020 Northeast Albany               7688       94.95%       97.59%       98.93%       99.06%

10/31/2020 Northeast Caribbean            2590       97.95%       99.42%       99.50%       99.50%

                     Connecticut
10/31/2020 Northeast Valley               4073       92.05%       96.37%       98.01%       98.26%
                     Greater
10/31/2020 Northeast Boston              10411       90.88%       96.44%       98.39%       98.51%

10/31/2020 Northeast Long Island         16959       97.14%       98.70%       99.19%       99.27%

10/31/2020 Northeast New York             7724       90.95%       95.71%       97.79%       97.92%

                     Northern New
10/31/2020 Northeast England               461       61.61%       78.74%       91.54%       91.54%

                     Northern New
10/31/2020 Northeast Jersey              21117       94.25%       97.70%       97.93%       98.00%

10/31/2020 Northeast Triboro              6354       87.66%       93.17%       93.48%       93.59%

10/31/2020 Northeast Westchester          5962       94.62%       97.85%       98.61%       98.86%

10/31/2020 Pacific   Bay-Valley          40526       97.85%       98.92%       99.19%       99.23%
10/31/2020 Pacific   Honolulu             5434       84.95%       98.09%       98.42%       98.47%

10/31/2020 Pacific   Los Angeles         37707       98.36%       99.11%       99.33%       99.34%

10/31/2020 Pacific   Sacramento          36834       97.07%       98.86%       99.16%       99.20%

10/31/2020 Pacific   San Diego           58214       98.11%       99.36%       99.67%       99.69%

10/31/2020 Pacific   San Francisco       23694       96.02%       98.52%       99.07%       99.11%

10/31/2020 Pacific   Santa Ana           30082       98.89%       99.57%       99.67%       99.68%
         Case 1:20-cv-02405-EGS Document 117-2 Filed 11/19/20 Page 22 of 66



                                         Measured    Processing   Processing   Processing   Processing
                                         Volume:     Score:       Score Plus   Score Plus   Score Plus
                                         Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area       District         Ballot      Ballot       Ballot       Ballot       Ballot

10/31/2020   Pacific    Sierra Coastal       24145       97.52%       98.57%       99.30%       99.32%
10/31/2020   Southern   Alabama                653       62.33%       81.32%       91.58%       91.58%
10/31/2020   Southern   Arkansas               545       85.50%       91.74%       97.06%       97.06%
10/31/2020   Southern   Dallas                3601       86.89%       95.95%       97.89%       97.89%

10/31/2020 Southern Ft. Worth                 1740       85.34%       90.17%       92.70%       93.45%

10/31/2020 Southern Gulf Atlantic             7960       83.17%       94.35%       97.81%       97.95%
10/31/2020 Southern Houston                   2999       79.96%       89.60%       91.56%       91.86%

10/31/2020 Southern Louisiana                  486       57.00%       89.71%       94.44%       94.44%

10/31/2020 Southern Mississippi                619       59.94%       89.98%       97.25%       97.58%

10/31/2020 Southern Oklahoma                   449       69.49%       86.19%       92.87%       92.87%

10/31/2020 Southern Rio Grande                2775       82.70%       93.37%       96.11%       96.22%

10/31/2020   Southern   South Florida         4219       84.33%       92.20%       96.33%       96.49%
10/31/2020   Southern   Suncoast             15484       92.46%       96.56%       98.25%       98.27%
10/31/2020   Western    Alaska                2811       91.71%       96.02%       97.51%       98.11%
10/31/2020   Western    Arizona              16317       88.97%       94.48%       97.45%       97.65%

10/31/2020 Western      Central Plains        3457       88.57%       93.75%       97.05%       97.11%

                        Colorado/Wyo
10/31/2020 Western      ming                 10478       37.57%       53.15%       68.57%       69.83%
10/31/2020 Western      Dakotas               3230       87.89%       94.33%       97.68%       97.80%
10/31/2020 Western      Hawkeye               6071       94.20%       97.05%       98.53%       98.55%

10/31/2020 Western      Mid-Americas          3801       79.22%       92.24%       98.55%       98.68%

10/31/2020 Western      Nevada Sierra        18339       94.58%       98.82%       99.54%       99.55%

10/31/2020 Western      Northland             2585       74.55%       94.62%       97.60%       97.68%
10/31/2020 Western      Portland             16692       92.20%       97.76%       98.79%       99.09%

10/31/2020 Western      Salt Lake City       28722       94.60%       98.56%       99.55%       99.56%
10/31/2020 Western      Seattle              54975       94.65%       98.10%       98.82%       98.84%
           Capital
 11/2/2020 Metro        Atlanta               6550       61.47%       89.40%       94.79%       95.63%
         Case 1:20-cv-02405-EGS Document 117-2 Filed 11/19/20 Page 23 of 66



                                          Measured    Processing   Processing   Processing   Processing
                                          Volume:     Score:       Score Plus   Score Plus   Score Plus
                                          Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area      District           Ballot      Ballot       Ballot       Ballot       Ballot
             Capital
 11/2/2020   Metro     Baltimore              11541       85.14%       95.10%       98.26%       99.25%
             Capital
 11/2/2020   Metro     Capital                 9293       90.30%       95.52%       97.68%       98.57%
             Capital   Greater S
 11/2/2020   Metro     Carolina                7814       79.77%       89.71%       93.84%       97.57%
             Capital
 11/2/2020   Metro     Greensboro             12202       70.88%       84.77%       93.17%       94.55%
             Capital
 11/2/2020   Metro     Mid-Carolinas          10147       74.01%       84.87%       94.98%       96.10%
             Capital   Norther
 11/2/2020   Metro     Virginia               13713       93.14%       95.89%       96.75%       97.12%
             Capital
 11/2/2020   Metro     Richmond               10822       89.66%       94.43%       95.92%       96.64%

 11/2/2020 Eastern     Appalachian             1194       71.69%       82.16%       84.00%       84.67%

                       Central
 11/2/2020 Eastern     Pennsylvania           26087       68.88%       89.85%       94.01%       95.17%

 11/2/2020 Eastern     Kentuckiana              589       69.10%       83.87%       88.79%       90.15%

 11/2/2020 Eastern     Norther Ohio           15431       88.23%       93.95%       96.70%       97.27%

 11/2/2020 Eastern     Ohio Valley            15437       93.42%       96.90%       98.50%       98.90%

                       Philadelphia
 11/2/2020 Eastern     Metropo                15587       79.30%       87.34%       94.19%       97.38%

 11/2/2020 Eastern     South Jersey            9800       88.70%       92.37%       94.92%       97.14%

 11/2/2020 Eastern     Tennessee               5386       88.06%       94.15%       97.75%       98.40%

                       Western New
 11/2/2020 Eastern     York                    9391       94.78%       97.57%       98.10%       98.48%

                       Western
 11/2/2020 Eastern     Pennsylvania           12113       91.65%       95.41%       96.95%       99.08%
           Great
 11/2/2020 Lakes       Central Illinois       14604       91.35%       96.60%       97.82%       98.51%
           Great
 11/2/2020 Lakes       Chicago                13169       70.36%       75.28%       77.04%       77.23%
         Case 1:20-cv-02405-EGS Document 117-2 Filed 11/19/20 Page 24 of 66



                                    Measured    Processing   Processing   Processing   Processing
                                    Volume:     Score:       Score Plus   Score Plus   Score Plus
                                    Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area    District       Ballot      Ballot       Ballot       Ballot       Ballot
             Great
 11/2/2020   Lakes   Detroit             3412       77.93%       87.87%       93.52%       95.60%
             Great
 11/2/2020   Lakes   Gateway             3521       82.76%       90.85%       93.58%       94.92%
             Great   Greater
 11/2/2020   Lakes   Indiana              906       66.00%       87.09%       93.27%       96.36%
             Great   Greater
 11/2/2020   Lakes   Michigan            4798       86.83%       95.02%       97.10%       97.92%
             Great
 11/2/2020   Lakes   Lakeland            1558       80.68%       91.78%       95.06%       96.79%

 11/2/2020 Northeast Albany             10410       95.05%       97.68%       98.45%       98.97%

 11/2/2020 Northeast Caribbean           1556       96.40%       98.52%       99.04%       99.10%

                     Connecticut
 11/2/2020 Northeast Valley              6622       93.13%       96.42%       97.46%       98.08%
                     Greater
 11/2/2020 Northeast Boston             14302       90.52%       94.51%       96.15%       97.33%

 11/2/2020 Northeast Long Island        11021       95.08%       96.96%       97.41%       97.59%

 11/2/2020 Northeast New York           34775       96.21%       98.13%       98.74%       99.01%

                     Northern New
 11/2/2020 Northeast England              441       72.34%       80.27%       87.76%       95.46%

                     Northern New
 11/2/2020 Northeast Jersey             20747       96.10%       97.40%       98.11%       98.43%

 11/2/2020 Northeast Triboro             9854       86.06%       88.90%       89.78%       89.93%

 11/2/2020 Northeast Westchester         5054       91.18%       94.76%       96.95%       97.29%

 11/2/2020 Pacific   Bay-Valley         31451       95.34%       98.52%       98.75%       98.88%
 11/2/2020 Pacific   Honolulu            3571       75.75%       92.47%       96.42%       96.56%

 11/2/2020 Pacific   Los Angeles        25567       96.95%       97.89%       98.20%       98.38%

 11/2/2020 Pacific   Sacramento         30131       92.85%       96.00%       99.04%       99.08%

 11/2/2020 Pacific   San Diego          46712       97.75%       98.97%       99.38%       99.58%
         Case 1:20-cv-02405-EGS Document 117-2 Filed 11/19/20 Page 25 of 66



                                         Measured    Processing   Processing   Processing   Processing
                                         Volume:     Score:       Score Plus   Score Plus   Score Plus
                                         Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area       District         Ballot      Ballot       Ballot       Ballot       Ballot

 11/2/2020 Pacific      San Francisco        19354       96.17%       97.56%       97.91%       98.00%

 11/2/2020 Pacific      Santa Ana            21595       98.60%       99.13%       99.46%       99.62%

 11/2/2020   Pacific    Sierra Coastal       25831       96.85%       97.55%       97.82%       98.22%
 11/2/2020   Southern   Alabama               1126       68.21%       85.70%       95.03%       96.89%
 11/2/2020   Southern   Arkansas               889       88.19%       95.84%       98.09%       98.88%
 11/2/2020   Southern   Dallas                2655       90.73%       95.10%       98.04%       98.46%

 11/2/2020 Southern Ft. Worth                 1107       81.66%       85.55%       87.44%       88.71%

 11/2/2020 Southern Gulf Atlantic             7142       78.52%       91.47%       95.86%       97.24%
 11/2/2020 Southern Houston                   2505       80.68%       89.62%       92.14%       93.33%

 11/2/2020 Southern Louisiana                  818       70.17%       83.86%       93.64%       95.60%

 11/2/2020 Southern Mississippi                648       80.56%       91.05%       96.76%       98.30%

 11/2/2020 Southern Oklahoma                   770       81.82%       92.99%       95.71%       97.92%

 11/2/2020 Southern Rio Grande                2447       82.02%       90.36%       94.32%       97.59%

 11/2/2020   Southern   South Florida         2752       73.15%       83.90%       87.65%       93.57%
 11/2/2020   Southern   Suncoast             13674       90.00%       95.22%       97.10%       97.59%
 11/2/2020   Western    Alaska                2327       79.50%       84.70%       87.32%       87.92%
 11/2/2020   Western    Arizona              10945       82.76%       94.57%       96.10%       98.04%

 11/2/2020 Western      Central Plains        3183       86.08%       92.77%       97.11%       97.71%

                        Colorado/Wyo
 11/2/2020 Western      ming                 10321       52.68%       71.00%       81.33%       89.32%
 11/2/2020 Western      Dakotas               3755       90.41%       94.65%       96.06%       97.66%
 11/2/2020 Western      Hawkeye               9520       94.37%       96.47%       97.18%       97.41%

 11/2/2020 Western      Mid-Americas          3691       81.63%       91.85%       97.16%       98.16%

 11/2/2020 Western      Nevada Sierra        12028       97.00%       98.66%       99.29%       99.53%

 11/2/2020 Western      Northland             1879       86.85%       95.10%       97.82%       98.46%
 11/2/2020 Western      Portland             13543       93.66%       97.24%       98.24%       98.92%
         Case 1:20-cv-02405-EGS Document 117-2 Filed 11/19/20 Page 26 of 66



                                      Measured    Processing   Processing   Processing   Processing
                                      Volume:     Score:       Score Plus   Score Plus   Score Plus
                                      Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date       Area      District         Ballot      Ballot       Ballot       Ballot       Ballot

 11/2/2020 Western   Salt Lake City       24450       96.47%       98.79%       99.35%       99.54%
 11/2/2020 Western   Seattle              38510       94.89%       97.11%       97.81%       98.26%
           Capital
 11/3/2020 Metro     Atlanta               1713       81.03%       91.13%       94.75%       96.32%
           Capital
 11/3/2020 Metro     Baltimore             5830       90.60%       96.38%       98.44%       98.90%
           Capital
 11/3/2020 Metro     Capital               4072       90.82%       97.91%       98.48%       98.62%
           Capital   Greater S
 11/3/2020 Metro     Carolina              1705       70.44%       90.03%       94.60%       97.07%
           Capital
 11/3/2020 Metro     Greensboro            6247       71.97%       94.37%       97.33%       98.08%
           Capital
 11/3/2020 Metro     Mid-Carolinas         3369       79.13%       93.50%       95.84%       96.79%
           Capital   Norther
 11/3/2020 Metro     Virginia              5716       92.93%       96.29%       96.80%       96.96%
           Capital
 11/3/2020 Metro     Richmond              2674       83.96%       93.57%       94.61%       95.14%

 11/3/2020 Eastern   Appalachian            613       37.52%       91.19%       92.66%       92.99%

                     Central
 11/3/2020 Eastern   Pennsylvania          9829       59.78%       88.91%       97.36%       98.70%

 11/3/2020 Eastern   Kentuckiana            208       57.21%       84.13%       85.58%       87.50%

 11/3/2020 Eastern   Norther Ohio          5292       92.37%       98.17%       99.00%       99.06%

 11/3/2020 Eastern   Ohio Valley           7953       94.69%       98.68%       99.22%       99.48%

                     Philadelphia
 11/3/2020 Eastern   Metropo               2810       65.16%       88.61%       92.92%       94.91%

 11/3/2020 Eastern   South Jersey         10613       96.84%       98.38%       98.72%       99.12%

 11/3/2020 Eastern   Tennessee              789       78.58%       93.92%       96.07%       97.08%

                     Western New
 11/3/2020 Eastern   York                  2460       92.24%       98.54%       99.31%       99.39%
         Case 1:20-cv-02405-EGS Document 117-2 Filed 11/19/20 Page 27 of 66



                                        Measured    Processing   Processing   Processing   Processing
                                        Volume:     Score:       Score Plus   Score Plus   Score Plus
                                        Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date       Area      District           Ballot      Ballot       Ballot       Ballot       Ballot

                     Western
 11/3/2020 Eastern   Pennsylvania            5128       90.64%       97.19%       98.11%       98.40%
           Great
 11/3/2020 Lakes     Central Illinois        9663       93.34%       98.02%       98.40%       98.74%
           Great
 11/3/2020 Lakes     Chicago                 8323       61.08%       73.09%       74.11%       74.54%
           Great
 11/3/2020 Lakes     Detroit                  899       78.42%       87.54%       93.44%       94.88%
           Great
 11/3/2020 Lakes     Gateway                 1104       64.67%       91.76%       93.39%       94.93%
           Great     Greater
 11/3/2020 Lakes     Indiana                  133       60.90%       88.72%       91.73%       93.98%
           Great     Greater
 11/3/2020 Lakes     Michigan                 781       82.46%       94.88%       97.31%       97.57%
           Great
 11/3/2020 Lakes     Lakeland                 593       74.70%       94.27%       98.48%       98.48%

 11/3/2020 Northeast Albany                  5141       91.03%       99.32%       99.59%       99.69%

 11/3/2020 Northeast Caribbean               1296       98.77%       99.85%      100.00%      100.00%

                     Connecticut
 11/3/2020 Northeast Valley                  1781       92.70%       99.05%       99.38%       99.55%
                     Greater
 11/3/2020 Northeast Boston                  6567       94.34%       98.63%       98.98%       99.25%

 11/3/2020 Northeast Long Island            11405       97.25%       99.38%       99.47%       99.52%

 11/3/2020 Northeast New York               10137       95.39%       99.09%       99.45%       99.68%

                     Northern New
 11/3/2020 Northeast England                  105       67.62%       82.86%       92.38%       95.24%

                     Northern New
 11/3/2020 Northeast Jersey                  6732       93.08%       98.93%       99.15%       99.38%

 11/3/2020 Northeast Triboro                 3187       91.03%       94.60%       95.42%       95.54%

 11/3/2020 Northeast Westchester             3058       91.40%       98.56%       98.72%       98.86%

 11/3/2020 Pacific   Bay-Valley             44871       96.40%       96.89%       96.96%       96.97%
          Case 1:20-cv-02405-EGS Document 117-2 Filed 11/19/20 Page 28 of 66



                                         Measured      Processing    Processing    Processing    Processing
                                         Volume:       Score:        Score Plus    Score Plus    Score Plus
                                         Inbound       Inbound       1: Inbound    2: Inbound    3: Inbound
Date       Area         District         Ballot        Ballot        Ballot        Ballot        Ballot
 11/3/2020 Pacific      Honolulu                3240        94.57%        97.93%        98.70%        98.89%

 11/3/2020 Pacific      Los Angeles           39120        98.67%        99.48%        99.50%        99.51%

 11/3/2020 Pacific      Sacramento            37130        98.39%        99.30%        99.33%        99.34%

 11/3/2020 Pacific      San Diego             62291        99.27%        99.85%        99.90%        99.93%

 11/3/2020 Pacific      San Francisco         16043        99.03%        99.58%        99.61%        99.68%

 11/3/2020 Pacific      Santa Ana             33569        98.07%        99.67%        99.72%        99.75%

 11/3/2020   Pacific    Sierra Coastal        16040        99.08%        99.63%        99.73%        99.79%
 11/3/2020   Southern   Alabama                 286        62.59%        90.56%        95.45%        96.85%
 11/3/2020   Southern   Arkansas                116        70.69%        96.55%        99.14%        99.14%
 11/3/2020   Southern   Dallas                  935        86.63%        96.58%        97.43%        98.93%

 11/3/2020 Southern Ft. Worth                   255        86.67%        92.55%        94.51%        94.90%

 11/3/2020 Southern Gulf Atlantic              2094        82.00%        94.65%        96.32%        97.61%
 11/3/2020 Southern Houston                     663        83.71%        95.93%        96.38%        96.83%

 11/3/2020 Southern Louisiana                   212        63.68%        91.98%        92.92%        98.11%

 11/3/2020 Southern Mississippi                 377        81.96%        96.82%        97.08%        97.08%

 11/3/2020 Southern Oklahoma                    238        69.33%        96.22%        97.48%        97.90%

 11/3/2020 Southern Rio Grande                  845        85.09%        96.45%        97.63%        97.99%

 11/3/2020   Southern   South Florida          1465        83.55%        95.63%        97.06%        97.88%
 11/3/2020   Southern   Suncoast               3397        84.37%        95.88%        97.44%        98.47%
 11/3/2020   Western    Alaska                 2287        86.88%        95.63%        96.24%        96.46%
 11/3/2020   Western    Arizona                5067        91.71%        98.01%        98.60%        99.19%

 11/3/2020 Western      Central Plains         1586        93.00%        97.60%        97.92%        98.30%

                        Colorado/Wyo
 11/3/2020 Western      ming                   3273        49.04%        80.14%        89.46%        91.78%
 11/3/2020 Western      Dakotas                 577        77.82%        93.07%        94.28%        95.32%
 11/3/2020 Western      Hawkeye                1652        92.86%        97.94%        98.24%        98.31%
         Case 1:20-cv-02405-EGS Document 117-2 Filed 11/19/20 Page 29 of 66



                                      Measured    Processing   Processing   Processing   Processing
                                      Volume:     Score:       Score Plus   Score Plus   Score Plus
                                      Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date       Area      District         Ballot      Ballot       Ballot       Ballot       Ballot

 11/3/2020 Western   Mid-Americas          1629       86.49%       97.61%       98.34%       98.65%

 11/3/2020 Western   Nevada Sierra        15065       99.15%       99.81%       99.87%       99.91%

 11/3/2020 Western   Northland             1011       50.64%       98.02%       98.62%       98.91%
 11/3/2020 Western   Portland              8233       96.42%       99.11%       99.33%       99.53%

 11/3/2020 Western   Salt Lake City       30063       83.20%       99.84%       99.86%       99.90%
 11/3/2020 Western   Seattle              43745       98.63%       99.58%       99.67%       99.69%
           Capital
 11/4/2020 Metro     Atlanta                418       68.42%       79.67%       82.78%       85.89%
           Capital
 11/4/2020 Metro     Baltimore             4078       94.02%       94.83%       97.92%       98.92%
           Capital
 11/4/2020 Metro     Capital               2080       95.63%       96.49%       98.99%       99.57%
           Capital   Greater S
 11/4/2020 Metro     Carolina               394       68.53%       77.66%       90.86%       96.19%
           Capital
 11/4/2020 Metro     Greensboro            3936       88.92%       90.27%       96.29%       97.46%
           Capital
 11/4/2020 Metro     Mid-Carolinas         1622       89.70%       92.11%       95.31%       95.68%
           Capital   Norther
 11/4/2020 Metro     Virginia              3925       94.09%       94.88%       96.48%       96.97%
           Capital
 11/4/2020 Metro     Richmond              2478       93.46%       94.71%       97.50%       97.78%

 11/4/2020 Eastern   Appalachian            185       80.54%       82.70%       91.89%       93.51%

                     Central
 11/4/2020 Eastern   Pennsylvania          3141       73.93%       78.19%       92.71%       96.31%

 11/4/2020 Eastern   Kentuckiana            115       63.48%       65.22%       80.87%       84.35%

 11/4/2020 Eastern   Norther Ohio          2406       95.01%       95.34%       98.09%       98.21%

 11/4/2020 Eastern   Ohio Valley           1957       91.21%       92.95%       98.62%       99.18%

                     Philadelphia
 11/4/2020 Eastern   Metropo               1527       77.34%       80.88%       92.40%       95.22%

 11/4/2020 Eastern   South Jersey          2006       90.18%       91.23%       93.62%       94.77%
         Case 1:20-cv-02405-EGS Document 117-2 Filed 11/19/20 Page 30 of 66



                                        Measured    Processing   Processing   Processing   Processing
                                        Volume:     Score:       Score Plus   Score Plus   Score Plus
                                        Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date       Area      District           Ballot      Ballot       Ballot       Ballot       Ballot

 11/4/2020 Eastern   Tennessee                310       79.03%       88.06%       95.81%       96.77%

                     Western New
 11/4/2020 Eastern   York                     920       94.67%       95.54%       97.50%       97.72%

                     Western
 11/4/2020 Eastern   Pennsylvania            1499       82.45%       86.32%       97.53%       98.40%
           Great
 11/4/2020 Lakes     Central Illinois        5582       96.29%       96.88%       98.48%       98.71%
           Great
 11/4/2020 Lakes     Chicago                10986       35.14%       36.03%       36.46%       36.52%
           Great
 11/4/2020 Lakes     Detroit                  317       77.29%       82.97%       93.69%       94.01%
           Great
 11/4/2020 Lakes     Gateway                  339       79.35%       86.73%       92.33%       94.69%
           Great     Greater
 11/4/2020 Lakes     Indiana                   73       79.45%       89.04%       94.52%       94.52%
           Great     Greater
 11/4/2020 Lakes     Michigan                 155       80.65%       88.39%       93.55%       94.19%
           Great
 11/4/2020 Lakes     Lakeland                 355       89.01%       90.70%       95.21%       95.49%

 11/4/2020 Northeast Albany                  1827       95.29%       96.77%       98.52%       98.52%

 11/4/2020 Northeast Caribbean                179       94.97%       96.65%       98.32%       98.32%

                     Connecticut
 11/4/2020 Northeast Valley                   756       91.67%       93.39%       98.28%       98.68%
                     Greater
 11/4/2020 Northeast Boston                  2682       92.92%       94.52%       98.17%       98.77%

 11/4/2020 Northeast Long Island             4691       97.83%       98.38%       98.89%       98.93%

 11/4/2020 Northeast New York                7653       96.84%       97.62%       99.35%       99.43%

                     Northern New
 11/4/2020 Northeast England                   83       85.54%       85.54%       92.77%       93.98%

                     Northern New
 11/4/2020 Northeast Jersey                  3990       97.02%       97.74%       98.67%       98.75%
         Case 1:20-cv-02405-EGS Document 117-2 Filed 11/19/20 Page 31 of 66



                                         Measured    Processing   Processing   Processing   Processing
                                         Volume:     Score:       Score Plus   Score Plus   Score Plus
                                         Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area       District         Ballot      Ballot       Ballot       Ballot       Ballot

 11/4/2020 Northeast Triboro                  3040       90.46%       90.82%       91.55%       91.58%

 11/4/2020 Northeast Westchester              1596       91.73%       93.48%       98.37%       98.50%

 11/4/2020 Pacific      Bay-Valley           32025       99.48%       99.56%       99.81%       99.83%
 11/4/2020 Pacific      Honolulu               222       86.94%       95.95%       97.75%       97.75%

 11/4/2020 Pacific      Los Angeles          24454       99.17%       99.38%       99.53%       99.55%

 11/4/2020 Pacific      Sacramento           24633       97.86%       97.95%       98.19%       98.20%

 11/4/2020 Pacific      San Diego            49496       99.78%       99.87%       99.91%       99.93%

 11/4/2020 Pacific      San Francisco         9752       98.44%       98.92%       99.10%       99.13%

 11/4/2020 Pacific      Santa Ana            22609       99.41%       99.44%       99.51%       99.52%

 11/4/2020   Pacific    Sierra Coastal        2886       85.24%       86.17%       87.18%       87.18%
 11/4/2020   Southern   Alabama                153       83.01%       86.93%       96.08%       98.04%
 11/4/2020   Southern   Arkansas                78       80.77%       85.90%       96.15%       96.15%
 11/4/2020   Southern   Dallas                 348       83.62%       90.52%       95.40%       95.69%

 11/4/2020 Southern Ft. Worth                  104       83.65%       90.38%       97.12%       98.08%

 11/4/2020 Southern Gulf Atlantic              549       77.41%       83.61%       93.26%       94.54%
 11/4/2020 Southern Houston                    276       84.06%       88.77%       91.30%       93.84%

 11/4/2020 Southern Louisiana                  128       85.16%       91.41%       96.09%      100.00%

 11/4/2020 Southern Mississippi                204       88.24%       92.65%       96.08%       97.06%

 11/4/2020 Southern Oklahoma                   114       76.32%       80.70%       96.49%       98.25%

 11/4/2020 Southern Rio Grande                 369       88.35%       91.60%       97.56%       97.83%

 11/4/2020   Southern   South Florida          306       72.22%       84.31%       94.77%       95.10%
 11/4/2020   Southern   Suncoast               644       73.29%       80.43%       90.53%       95.19%
 11/4/2020   Western    Alaska                1184       86.82%       87.58%       88.77%       88.77%
 11/4/2020   Western    Arizona                702       87.18%       93.02%       94.87%       95.30%

 11/4/2020 Western      Central Plains         507       94.67%       96.45%       98.62%       99.01%
         Case 1:20-cv-02405-EGS Document 117-2 Filed 11/19/20 Page 32 of 66



                                      Measured    Processing   Processing   Processing   Processing
                                      Volume:     Score:       Score Plus   Score Plus   Score Plus
                                      Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date       Area      District         Ballot      Ballot       Ballot       Ballot       Ballot

                     Colorado/Wyo
 11/4/2020 Western   ming                   920       40.11%       52.07%       79.67%       85.76%
 11/4/2020 Western   Dakotas                181       68.51%       76.24%       83.98%       88.40%
 11/4/2020 Western   Hawkeye                465       92.04%       93.33%       96.77%       96.77%

 11/4/2020 Western   Mid-Americas           350       81.71%       87.71%       95.43%       96.57%

 11/4/2020 Western   Nevada Sierra         8908       99.37%       99.58%       99.80%       99.83%

 11/4/2020 Western   Northland              165       90.30%       94.55%       96.97%       97.58%
 11/4/2020 Western   Portland              2713       97.09%       98.56%       99.41%       99.63%

 11/4/2020 Western   Salt Lake City        3231       98.61%       98.89%       99.54%       99.60%
 11/4/2020 Western   Seattle              27889       99.43%       99.66%       99.80%       99.82%
           Capital
 11/5/2020 Metro     Atlanta                356       79.21%       79.49%       85.96%       88.48%
           Capital
 11/5/2020 Metro     Baltimore             1072       70.24%       85.82%       89.65%       96.46%
           Capital
 11/5/2020 Metro     Capital                673       83.95%       91.08%       95.69%       98.22%
           Capital   Greater S
 11/5/2020 Metro     Carolina               208       71.63%       72.60%       77.40%       87.98%
           Capital
 11/5/2020 Metro     Greensboro             944       62.92%       66.63%       68.64%       86.86%
           Capital
 11/5/2020 Metro     Mid-Carolinas          580       75.34%       80.34%       83.45%       93.62%
           Capital   Norther
 11/5/2020 Metro     Virginia               693       85.14%       90.19%       91.49%       92.35%
           Capital
 11/5/2020 Metro     Richmond              1047       86.82%       90.64%       92.84%       95.51%

 11/5/2020 Eastern   Appalachian            141       60.99%       73.76%       81.56%       90.07%

                     Central
 11/5/2020 Eastern   Pennsylvania          1189       47.35%       64.93%       68.46%       85.79%

 11/5/2020 Eastern   Kentuckiana             73       53.42%       54.79%       58.90%       84.93%

 11/5/2020 Eastern   Norther Ohio           694       87.32%       93.52%       94.81%       96.97%

 11/5/2020 Eastern   Ohio Valley           1088       87.04%       90.63%       96.69%       98.71%
         Case 1:20-cv-02405-EGS Document 117-2 Filed 11/19/20 Page 33 of 66



                                        Measured    Processing   Processing   Processing   Processing
                                        Volume:     Score:       Score Plus   Score Plus   Score Plus
                                        Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date       Area      District           Ballot      Ballot       Ballot       Ballot       Ballot

                     Philadelphia
 11/5/2020 Eastern   Metropo                  669       50.67%       63.98%       67.86%       90.43%

 11/5/2020 Eastern   South Jersey             885       80.45%       87.23%       88.47%       94.46%

 11/5/2020 Eastern   Tennessee                279       83.51%       84.23%       87.81%       94.62%

                     Western New
 11/5/2020 Eastern   York                     422       87.91%       88.15%       94.55%       96.92%

                     Western
 11/5/2020 Eastern   Pennsylvania             766       80.94%       88.64%       92.43%       96.87%
           Great
 11/5/2020 Lakes     Central Illinois        2751       95.71%       96.58%       97.20%       98.15%
           Great
 11/5/2020 Lakes     Chicago                 4583       56.19%       56.58%       57.08%       57.63%
           Great
 11/5/2020 Lakes     Detroit                  225       80.89%       85.78%       89.33%       93.33%
           Great
 11/5/2020 Lakes     Gateway                  203       72.41%       73.89%       87.19%       91.63%
           Great     Greater
 11/5/2020 Lakes     Indiana                   78       75.64%       76.92%       89.74%       94.87%
           Great     Greater
 11/5/2020 Lakes     Michigan                 157       89.17%       89.81%       92.99%       96.82%
           Great
 11/5/2020 Lakes     Lakeland                 130       82.31%       88.46%       90.00%       93.85%

 11/5/2020 Northeast Albany                   943       94.70%       97.67%       97.99%       99.79%

 11/5/2020 Northeast Caribbean                 39       89.74%       89.74%       94.87%       94.87%

                     Connecticut
 11/5/2020 Northeast Valley                   508       89.96%       91.93%       93.50%       95.47%
                     Greater
 11/5/2020 Northeast Boston                  1275       92.00%       94.04%       95.84%       97.49%

 11/5/2020 Northeast Long Island              995       91.36%       95.88%       96.58%       97.29%

 11/5/2020 Northeast New York                1897       96.31%       97.58%       98.21%       98.84%
         Case 1:20-cv-02405-EGS Document 117-2 Filed 11/19/20 Page 34 of 66



                                         Measured    Processing   Processing   Processing   Processing
                                         Volume:     Score:       Score Plus   Score Plus   Score Plus
                                         Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area       District         Ballot      Ballot       Ballot       Ballot       Ballot

                     Northern New
 11/5/2020 Northeast England                    35       80.00%       88.57%       88.57%       94.29%

                     Northern New
 11/5/2020 Northeast Jersey                   2722       96.11%       97.91%       98.02%       99.01%

 11/5/2020 Northeast Triboro                   729       87.79%       90.53%       94.10%       95.88%

 11/5/2020 Northeast Westchester               718       91.50%       95.96%       97.08%       98.33%

 11/5/2020 Pacific      Bay-Valley            4715       98.20%       98.32%       98.81%       98.92%
 11/5/2020 Pacific      Honolulu               488       89.34%       92.42%       96.11%       98.36%

 11/5/2020 Pacific      Los Angeles           4022       97.91%       97.99%       98.46%       98.78%

 11/5/2020 Pacific      Sacramento            4892       97.67%       98.06%       98.51%       98.71%

 11/5/2020 Pacific      San Diego             6957       98.72%       98.79%       99.30%       99.58%

 11/5/2020 Pacific      San Francisco         1985       97.88%       98.24%       98.74%       98.99%

 11/5/2020 Pacific      Santa Ana             3050       85.41%       85.77%       86.98%       87.41%

 11/5/2020   Pacific    Sierra Coastal        2602       98.23%       98.35%       98.73%       98.92%
 11/5/2020   Southern   Alabama                127       82.68%       82.68%       85.83%       93.70%
 11/5/2020   Southern   Arkansas                56       80.36%       80.36%       83.93%       85.71%
 11/5/2020   Southern   Dallas                 251       85.66%       85.66%       95.22%       97.21%

 11/5/2020 Southern Ft. Worth                   39       58.97%       58.97%       79.49%       82.05%

 11/5/2020 Southern Gulf Atlantic              348       76.15%       77.01%       83.62%       92.53%
 11/5/2020 Southern Houston                    112       75.00%       75.00%       79.46%       86.61%

 11/5/2020 Southern Louisiana                  116       82.76%       84.48%       90.52%       95.69%

 11/5/2020 Southern Mississippi                 86       82.56%       82.56%       86.05%       89.53%

 11/5/2020 Southern Oklahoma                    85       65.88%       65.88%       67.06%       97.65%

 11/5/2020 Southern Rio Grande                 164       85.98%       85.98%       87.80%       97.56%
         Case 1:20-cv-02405-EGS Document 117-2 Filed 11/19/20 Page 35 of 66



                                         Measured    Processing   Processing   Processing   Processing
                                         Volume:     Score:       Score Plus   Score Plus   Score Plus
                                         Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area       District         Ballot      Ballot       Ballot       Ballot       Ballot

 11/5/2020   Southern   South Florida          262       79.77%       79.77%       84.35%       89.69%
 11/5/2020   Southern   Suncoast               675       82.52%       82.52%       89.48%       95.11%
 11/5/2020   Western    Alaska                 248       81.45%       83.06%       84.68%       85.89%
 11/5/2020   Western    Arizona               1025       94.24%       94.24%       95.32%       96.78%

 11/5/2020 Western      Central Plains         188       70.74%       79.79%       81.91%       93.09%

                        Colorado/Wyo
 11/5/2020 Western      ming                   608       57.40%       59.38%       67.43%       75.99%
 11/5/2020 Western      Dakotas                176       79.55%       84.09%       90.91%       93.75%
 11/5/2020 Western      Hawkeye                299       78.93%       85.62%       89.30%       92.98%

 11/5/2020 Western      Mid-Americas           234       73.50%       82.91%       90.60%       94.87%

 11/5/2020 Western      Nevada Sierra         1231       97.73%       98.21%       98.62%       99.68%

 11/5/2020 Western      Northland              136       86.03%       90.44%       91.91%       94.85%
 11/5/2020 Western      Portland              1423       92.97%       93.39%       97.61%       98.88%

 11/5/2020 Western      Salt Lake City        2005       98.15%       98.15%       98.60%       99.30%
 11/5/2020 Western      Seattle               4858       96.64%       96.81%       97.96%       98.54%
           Capital
 11/6/2020 Metro        Atlanta                276       71.38%       87.68%       87.68%       87.68%
           Capital
 11/6/2020 Metro        Baltimore              383       42.30%       63.97%       79.11%       81.72%
           Capital
 11/6/2020 Metro        Capital                270       60.74%       90.37%       92.22%       94.44%
           Capital      Greater S
 11/6/2020 Metro        Carolina               106       61.32%       79.25%       79.25%       82.08%
           Capital
 11/6/2020 Metro        Greensboro             323       53.87%       79.26%       82.66%       83.90%
           Capital
 11/6/2020 Metro        Mid-Carolinas          213       56.81%       84.51%       84.98%       91.08%
           Capital      Norther
 11/6/2020 Metro        Virginia               286       63.99%       83.92%       87.41%       87.41%
           Capital
 11/6/2020 Metro        Richmond               563       73.53%       89.70%       93.43%       94.67%

 11/6/2020 Eastern      Appalachian             90       44.44%       76.67%       81.11%       82.22%
         Case 1:20-cv-02405-EGS Document 117-2 Filed 11/19/20 Page 36 of 66



                                        Measured       Processing   Processing   Processing   Processing
                                        Volume:        Score:       Score Plus   Score Plus   Score Plus
                                        Inbound        Inbound      1: Inbound   2: Inbound   3: Inbound
Date       Area      District           Ballot         Ballot       Ballot       Ballot       Ballot

                     Central
 11/6/2020 Eastern   Pennsylvania             676          46.60%       75.59%       86.83%       88.31%

 11/6/2020 Eastern   Kentuckiana               44          72.73%       86.36%       86.36%       86.36%

 11/6/2020 Eastern   Norther Ohio             288          60.42%       89.58%       92.71%       93.75%

 11/6/2020 Eastern   Ohio Valley              370          52.16%       89.46%       93.24%       93.51%

                     Philadelphia
 11/6/2020 Eastern   Metropo                  433          63.74%       81.06%       83.14%       85.68%

 11/6/2020 Eastern   South Jersey             323          72.45%       84.52%       87.62%       89.78%

 11/6/2020 Eastern   Tennessee                160          63.75%       86.88%       87.50%       87.50%

                     Western New
 11/6/2020 Eastern   York                     195          64.62%       88.21%       91.79%       96.41%

                     Western
 11/6/2020 Eastern   Pennsylvania             265          66.79%       84.15%       90.94%       94.34%
           Great
 11/6/2020 Lakes     Central Illinois         829          80.70%       94.45%       96.26%       96.74%
           Great
 11/6/2020 Lakes     Chicago                 1595          46.58%       52.54%       52.92%       53.23%
           Great
 11/6/2020 Lakes     Detroit                  206          55.34%       84.95%       84.95%       85.44%
           Great
 11/6/2020 Lakes     Gateway                  127          53.54%       75.59%       76.38%       80.31%
           Great     Greater
 11/6/2020 Lakes     Indiana                   32          81.25%       87.50%       90.63%       90.63%
           Great     Greater
 11/6/2020 Lakes     Michigan                 117          64.96%       88.03%       88.03%       88.03%
           Great
 11/6/2020 Lakes     Lakeland                  66          63.64%       87.88%       87.88%       89.39%

 11/6/2020 Northeast Albany                   347          87.32%       97.41%       97.41%       97.98%

 11/6/2020 Northeast Caribbean                     7       42.86%       42.86%       42.86%       42.86%
         Case 1:20-cv-02405-EGS Document 117-2 Filed 11/19/20 Page 37 of 66



                                         Measured    Processing   Processing   Processing   Processing
                                         Volume:     Score:       Score Plus   Score Plus   Score Plus
                                         Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area       District         Ballot      Ballot       Ballot       Ballot       Ballot

                     Connecticut
 11/6/2020 Northeast Valley                    193       69.95%       83.42%       94.82%       94.82%
                     Greater
 11/6/2020 Northeast Boston                    351       88.32%       95.73%       95.73%       95.73%

 11/6/2020 Northeast Long Island               416       67.07%       84.86%       94.47%       96.15%

 11/6/2020 Northeast New York                  563       81.88%       90.94%       92.72%       96.27%

                     Northern New
 11/6/2020 Northeast England                    23       65.22%       86.96%       91.30%       91.30%

                     Northern New
 11/6/2020 Northeast Jersey                    624       82.37%       92.31%       94.71%       95.51%

 11/6/2020 Northeast Triboro                   222       60.81%       75.23%       78.83%       80.18%

 11/6/2020 Northeast Westchester               245       75.51%       91.43%       92.65%       92.65%

 11/6/2020 Pacific      Bay-Valley             917       89.31%       96.29%       96.62%       97.60%
 11/6/2020 Pacific      Honolulu               161       62.73%       71.43%       75.16%       77.64%

 11/6/2020 Pacific      Los Angeles            840       88.93%       93.69%       93.69%       94.64%

 11/6/2020 Pacific      Sacramento             721       90.29%       95.98%       95.98%       96.95%

 11/6/2020 Pacific      San Diego             1282       85.49%       96.88%       97.04%       98.36%

 11/6/2020 Pacific      San Francisco          381       90.55%       95.54%       96.06%       96.85%

 11/6/2020 Pacific      Santa Ana              421       94.30%       97.62%       98.34%       98.81%

 11/6/2020   Pacific    Sierra Coastal         587       86.37%       93.02%       93.02%       93.36%
 11/6/2020   Southern   Alabama                 82       57.32%       86.59%       87.80%       93.90%
 11/6/2020   Southern   Arkansas                12       58.33%       66.67%       66.67%       66.67%
 11/6/2020   Southern   Dallas                  92       60.87%       70.65%       71.74%       82.61%

 11/6/2020 Southern Ft. Worth                   31       61.29%       74.19%       74.19%       77.42%

 11/6/2020 Southern Gulf Atlantic              172       63.37%       92.44%       92.44%       94.77%
 11/6/2020 Southern Houston                     35       62.86%       85.71%       85.71%       94.29%
         Case 1:20-cv-02405-EGS Document 117-2 Filed 11/19/20 Page 38 of 66



                                         Measured    Processing   Processing   Processing   Processing
                                         Volume:     Score:       Score Plus   Score Plus   Score Plus
                                         Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area       District         Ballot      Ballot       Ballot       Ballot       Ballot

 11/6/2020 Southern Louisiana                   89       77.53%       88.76%       88.76%       92.13%

 11/6/2020 Southern Mississippi                 61       80.33%       93.44%       93.44%       96.72%

 11/6/2020 Southern Oklahoma                    59       67.80%       81.36%       81.36%       81.36%

 11/6/2020 Southern Rio Grande                  62       77.42%       91.94%       91.94%       93.55%

 11/6/2020   Southern   South Florida          145       63.45%       94.48%       94.48%       96.55%
 11/6/2020   Southern   Suncoast               271       78.97%       90.41%       90.41%       91.88%
 11/6/2020   Western    Alaska                 113       79.65%       85.84%       88.50%       91.15%
 11/6/2020   Western    Arizona                317       85.80%       93.06%       93.06%       93.38%

 11/6/2020 Western      Central Plains          93       62.37%       76.34%       77.42%       79.57%

                        Colorado/Wyo
 11/6/2020 Western      ming                   553       43.58%       79.57%       79.93%       80.83%
 11/6/2020 Western      Dakotas                115       68.70%       80.00%       80.00%       83.48%
 11/6/2020 Western      Hawkeye                109       67.89%       86.24%       86.24%       86.24%

 11/6/2020 Western      Mid-Americas           130       43.08%       86.92%       88.46%       90.77%

 11/6/2020 Western      Nevada Sierra          311       92.28%       97.11%       97.43%       98.07%

 11/6/2020 Western      Northland               82       67.07%       93.90%       93.90%       93.90%
 11/6/2020 Western      Portland               937       74.81%       84.85%       96.37%       97.23%

 11/6/2020 Western      Salt Lake City         356       76.69%       93.54%       93.54%       94.38%
 11/6/2020 Western      Seattle               1022       78.47%       91.98%       92.47%       93.44%
           Capital
 11/7/2020 Metro        Atlanta                160       41.25%       80.63%       86.25%       86.25%
           Capital
 11/7/2020 Metro        Baltimore              188       60.11%       76.60%       90.43%       93.62%
           Capital
 11/7/2020 Metro        Capital                133       66.92%       79.70%       90.23%       93.23%
           Capital      Greater S
 11/7/2020 Metro        Carolina                78       67.95%       79.49%       91.03%       91.03%
           Capital
 11/7/2020 Metro        Greensboro             145       39.31%       56.55%       83.45%       84.14%
           Capital
 11/7/2020 Metro        Mid-Carolinas          102       45.10%       77.45%       86.27%       86.27%
         Case 1:20-cv-02405-EGS Document 117-2 Filed 11/19/20 Page 39 of 66



                                        Measured    Processing   Processing   Processing   Processing
                                        Volume:     Score:       Score Plus   Score Plus   Score Plus
                                        Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date       Area      District           Ballot      Ballot       Ballot       Ballot       Ballot
           Capital   Norther
 11/7/2020 Metro     Virginia                 112       47.32%       75.89%       91.96%       92.86%
           Capital
 11/7/2020 Metro     Richmond                 145       56.55%       77.93%       91.72%       93.79%

 11/7/2020 Eastern   Appalachian               40       22.50%       57.50%       95.00%       95.00%

                     Central
 11/7/2020 Eastern   Pennsylvania             441       15.19%       27.21%       38.78%       40.14%

 11/7/2020 Eastern   Kentuckiana               11       45.45%       63.64%       63.64%       63.64%

 11/7/2020 Eastern   Norther Ohio             125       52.00%       78.40%       92.00%       92.00%

 11/7/2020 Eastern   Ohio Valley              107       47.66%       74.77%       88.79%       88.79%

                     Philadelphia
 11/7/2020 Eastern   Metropo                  157       24.20%       63.06%       73.89%       75.16%

 11/7/2020 Eastern   South Jersey              98       57.14%       70.41%       81.63%       83.67%

 11/7/2020 Eastern   Tennessee                 52       67.31%       84.62%       86.54%       86.54%

                     Western New
 11/7/2020 Eastern   York                      80       58.75%       86.25%       96.25%       96.25%

                     Western
 11/7/2020 Eastern   Pennsylvania              87       65.52%       77.01%       82.76%       82.76%
           Great
 11/7/2020 Lakes     Central Illinois         218       50.46%       76.15%       87.61%       88.53%
           Great
 11/7/2020 Lakes     Chicago                  300       37.00%       52.67%       60.33%       60.33%
           Great
 11/7/2020 Lakes     Detroit                   83       51.81%       65.06%       72.29%       72.29%
           Great
 11/7/2020 Lakes     Gateway                   71       50.70%       78.87%       85.92%       85.92%
           Great     Greater
 11/7/2020 Lakes     Indiana                   16       50.00%       81.25%       81.25%       81.25%
           Great     Greater
 11/7/2020 Lakes     Michigan                  63       22.22%       69.84%       77.78%       77.78%
           Great
 11/7/2020 Lakes     Lakeland                  59       30.51%       50.85%       76.27%       76.27%
         Case 1:20-cv-02405-EGS Document 117-2 Filed 11/19/20 Page 40 of 66



                                         Measured       Processing   Processing   Processing   Processing
                                         Volume:        Score:       Score Plus   Score Plus   Score Plus
                                         Inbound        Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area       District         Ballot         Ballot       Ballot       Ballot       Ballot

 11/7/2020 Northeast Albany                    124          71.77%       85.48%       92.74%       92.74%

 11/7/2020 Northeast Caribbean                      8       37.50%       50.00%       75.00%       75.00%

                     Connecticut
 11/7/2020 Northeast Valley                     65          84.62%       93.85%       96.92%       96.92%
                     Greater
 11/7/2020 Northeast Boston                    130          75.38%       88.46%       90.77%       90.77%

 11/7/2020 Northeast Long Island               105          63.81%       76.19%       89.52%       91.43%

 11/7/2020 Northeast New York                  152          87.50%       90.13%       91.45%       92.11%

                     Northern New
 11/7/2020 Northeast England                    14          50.00%       64.29%       71.43%       71.43%

                     Northern New
 11/7/2020 Northeast Jersey                    167          74.85%       86.23%       89.22%       89.22%

 11/7/2020 Northeast Triboro                   138          59.42%       74.64%       80.43%       81.16%

 11/7/2020 Northeast Westchester                61          86.89%       91.80%       93.44%       93.44%

 11/7/2020 Pacific      Bay-Valley             265          77.36%       86.42%       94.72%       96.23%
 11/7/2020 Pacific      Honolulu                45          57.78%       71.11%       80.00%       82.22%

 11/7/2020 Pacific      Los Angeles            307          89.58%       94.46%       95.44%       95.44%

 11/7/2020 Pacific      Sacramento             334          77.25%       79.04%       82.63%       83.23%

 11/7/2020 Pacific      San Diego              385          76.88%       88.57%       95.58%       96.10%

 11/7/2020 Pacific      San Francisco           94          77.66%       86.17%       91.49%       91.49%

 11/7/2020 Pacific      Santa Ana              156          90.38%       93.59%       97.44%       97.44%

 11/7/2020   Pacific    Sierra Coastal         163          81.60%       89.57%       90.18%       90.18%
 11/7/2020   Southern   Alabama                 41          36.59%       87.80%       97.56%       97.56%
 11/7/2020   Southern   Arkansas                16          31.25%       56.25%       56.25%       56.25%
 11/7/2020   Southern   Dallas                  63          69.84%       76.19%       80.95%       80.95%
         Case 1:20-cv-02405-EGS Document 117-2 Filed 11/19/20 Page 41 of 66



                                         Measured    Processing   Processing   Processing   Processing
                                         Volume:     Score:       Score Plus   Score Plus   Score Plus
                                         Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area       District         Ballot      Ballot       Ballot       Ballot       Ballot

 11/7/2020 Southern Ft. Worth                   22       68.18%       81.82%       86.36%       86.36%

 11/7/2020 Southern Gulf Atlantic               89       52.81%       82.02%       87.64%       87.64%
 11/7/2020 Southern Houston                     30       56.67%       76.67%       86.67%       86.67%

 11/7/2020 Southern Louisiana                   34       58.82%       79.41%       94.12%       94.12%

 11/7/2020 Southern Mississippi                 23       47.83%       65.22%       78.26%       78.26%

 11/7/2020 Southern Oklahoma                    19       52.63%       73.68%       89.47%       89.47%

 11/7/2020 Southern Rio Grande                  31       58.06%       77.42%       87.10%       87.10%

 11/7/2020   Southern   South Florida           78       46.15%       73.08%       92.31%       92.31%
 11/7/2020   Southern   Suncoast               147       58.50%       64.63%       68.03%       68.03%
 11/7/2020   Western    Alaska                  71       64.79%       71.83%       73.24%       76.06%
 11/7/2020   Western    Arizona                307       84.69%       89.25%       91.86%       92.51%

 11/7/2020 Western      Central Plains          37       54.05%       67.57%       75.68%       75.68%

                        Colorado/Wyo
 11/7/2020 Western      ming                   546       23.26%       44.32%       61.36%       61.72%
 11/7/2020 Western      Dakotas                 56       42.86%       57.14%       67.86%       67.86%
 11/7/2020 Western      Hawkeye                 43       53.49%       81.40%       95.35%       95.35%

 11/7/2020 Western      Mid-Americas            67       38.81%       65.67%       89.55%       89.55%

 11/7/2020 Western      Nevada Sierra          117       83.76%       88.89%       94.02%       94.02%

 11/7/2020 Western      Northland               35       57.14%       74.29%       74.29%       74.29%
 11/7/2020 Western      Portland               442       57.01%       81.67%       88.69%       90.05%

 11/7/2020 Western      Salt Lake City         175       42.29%       57.71%       64.00%       65.14%
 11/7/2020 Western      Seattle                448       75.00%       89.06%       93.08%       93.53%
           Capital
 11/9/2020 Metro        Atlanta                113       58.41%       69.03%       79.65%       81.42%
           Capital
 11/9/2020 Metro        Baltimore              138       60.87%       66.67%       78.99%       82.61%
           Capital
 11/9/2020 Metro        Capital                165       81.82%       85.45%       89.09%       89.70%
         Case 1:20-cv-02405-EGS Document 117-2 Filed 11/19/20 Page 42 of 66



                                          Measured    Processing   Processing   Processing   Processing
                                          Volume:     Score:       Score Plus   Score Plus   Score Plus
                                          Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area      District           Ballot      Ballot       Ballot       Ballot       Ballot
             Capital   Greater S
 11/9/2020   Metro     Carolina                  50       38.00%       54.00%       62.00%       62.00%
             Capital
 11/9/2020   Metro     Greensboro               147       27.89%       48.98%       60.54%       75.51%
             Capital
 11/9/2020   Metro     Mid-Carolinas             89       42.70%       64.04%       80.90%       88.76%
             Capital   Norther
 11/9/2020   Metro     Virginia                 105       41.90%       53.33%       68.57%       83.81%
             Capital
 11/9/2020   Metro     Richmond                 182       56.04%       76.37%       87.36%       91.76%

 11/9/2020 Eastern     Appalachian               23        4.35%       47.83%       47.83%       47.83%

                       Central
 11/9/2020 Eastern     Pennsylvania             257       21.01%       31.13%       51.36%       59.92%

 11/9/2020 Eastern     Kentuckiana               23       39.13%       52.17%       69.57%       69.57%

 11/9/2020 Eastern     Norther Ohio              92       55.43%       68.48%       83.70%       89.13%

 11/9/2020 Eastern     Ohio Valley              107       50.47%       72.90%       85.98%       91.59%

                       Philadelphia
 11/9/2020 Eastern     Metropo                  278       59.35%       76.26%       83.09%       85.97%

 11/9/2020 Eastern     South Jersey             105       58.10%       66.67%       74.29%       79.05%

 11/9/2020 Eastern     Tennessee                 62       51.61%       70.97%       83.87%       87.10%

                       Western New
 11/9/2020 Eastern     York                      41       73.17%       80.49%       80.49%       85.37%

                       Western
 11/9/2020 Eastern     Pennsylvania              82       62.20%       70.73%       74.39%       79.27%
           Great
 11/9/2020 Lakes       Central Illinois         213       37.56%       61.50%       77.00%       88.73%
           Great
 11/9/2020 Lakes       Chicago                  174       24.71%       44.25%       48.28%       56.32%
           Great
 11/9/2020 Lakes       Detroit                   78       58.97%       64.10%       69.23%       74.36%
           Great
 11/9/2020 Lakes       Gateway                   47       23.40%       40.43%       51.06%       57.45%
         Case 1:20-cv-02405-EGS Document 117-2 Filed 11/19/20 Page 43 of 66



                                     Measured       Processing   Processing   Processing   Processing
                                     Volume:        Score:       Score Plus   Score Plus   Score Plus
                                     Inbound        Inbound      1: Inbound   2: Inbound   3: Inbound
Date       Area      District        Ballot         Ballot       Ballot       Ballot       Ballot
           Great     Greater
 11/9/2020 Lakes     Indiana                17          35.29%       41.18%       52.94%       52.94%
           Great     Greater
 11/9/2020 Lakes     Michigan               47          59.57%       76.60%       78.72%       78.72%
           Great
 11/9/2020 Lakes     Lakeland               21          42.86%       61.90%       76.19%       90.48%

 11/9/2020 Northeast Albany                101          78.22%       88.12%       94.06%       96.04%

 11/9/2020 Northeast Caribbean                  5       60.00%      100.00%      100.00%      100.00%

                     Connecticut
 11/9/2020 Northeast Valley                 89          76.40%       82.02%       86.52%       88.76%
                     Greater
 11/9/2020 Northeast Boston                128          53.91%       69.53%       82.81%       83.59%

 11/9/2020 Northeast Long Island            84          48.81%       57.14%       70.24%       71.43%

 11/9/2020 Northeast New York              275          73.09%       85.45%       88.73%       90.55%

                     Northern New
 11/9/2020 Northeast England                10          60.00%       70.00%       70.00%       70.00%

                     Northern New
 11/9/2020 Northeast Jersey                144          67.36%       75.69%       81.94%       82.64%

 11/9/2020 Northeast Triboro                65          60.00%       67.69%       70.77%       72.31%

 11/9/2020 Northeast Westchester            89          62.92%       82.02%       87.64%       91.01%

 11/9/2020 Pacific   Bay-Valley            171          76.02%       85.38%       90.06%       92.40%
 11/9/2020 Pacific   Honolulu               68          61.76%       70.59%       88.24%       89.71%

 11/9/2020 Pacific   Los Angeles           198          81.82%       87.37%       90.40%       92.42%

 11/9/2020 Pacific   Sacramento            443          89.16%       91.87%       94.36%       95.71%

 11/9/2020 Pacific   San Diego             202          61.39%       73.27%       87.62%       88.61%

 11/9/2020 Pacific   San Francisco         137          83.94%       92.70%       94.89%       94.89%

 11/9/2020 Pacific   Santa Ana              74          77.03%       82.43%       94.59%       95.95%
         Case 1:20-cv-02405-EGS Document 117-2 Filed 11/19/20 Page 44 of 66



                                         Measured    Processing   Processing   Processing   Processing
                                         Volume:     Score:       Score Plus   Score Plus   Score Plus
                                         Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area       District         Ballot      Ballot       Ballot       Ballot       Ballot

 11/9/2020   Pacific    Sierra Coastal         154       76.62%       85.06%       87.66%       87.66%
 11/9/2020   Southern   Alabama                 36       44.44%       52.78%       75.00%       80.56%
 11/9/2020   Southern   Arkansas                 6       83.33%      100.00%      100.00%      100.00%
 11/9/2020   Southern   Dallas                  45       64.44%       75.56%       86.67%       93.33%

 11/9/2020 Southern Ft. Worth                   13       15.38%       30.77%       38.46%       38.46%

 11/9/2020 Southern Gulf Atlantic               87       49.43%       63.22%       73.56%       80.46%
 11/9/2020 Southern Houston                     30       50.00%       63.33%       66.67%       73.33%

 11/9/2020 Southern Louisiana                   26       57.69%       73.08%       76.92%       76.92%

 11/9/2020 Southern Mississippi                 18       22.22%       50.00%       61.11%       88.89%

 11/9/2020 Southern Oklahoma                    18       44.44%       77.78%       77.78%       77.78%

 11/9/2020 Southern Rio Grande                  41       36.59%       41.46%       58.54%       58.54%

 11/9/2020   Southern   South Florida           45       55.56%       68.89%       75.56%       75.56%
 11/9/2020   Southern   Suncoast               103       48.54%       64.08%       67.96%       77.67%
 11/9/2020   Western    Alaska                  39       56.41%       61.54%       66.67%       69.23%
 11/9/2020   Western    Arizona                173       76.30%       85.55%       92.49%       94.22%

 11/9/2020 Western      Central Plains          38       55.26%       73.68%       84.21%       84.21%

                        Colorado/Wyo
 11/9/2020 Western      ming                   611       16.04%       45.50%       62.19%       75.12%
 11/9/2020 Western      Dakotas                 38       63.16%       73.68%       86.84%       89.47%
 11/9/2020 Western      Hawkeye                 41       56.10%       60.98%       68.29%       73.17%

 11/9/2020 Western      Mid-Americas            48       50.00%       54.17%       85.42%       91.67%

 11/9/2020 Western      Nevada Sierra           83       81.93%       86.75%       89.16%       92.77%

 11/9/2020 Western      Northland               28       42.86%       67.86%       85.71%       89.29%
 11/9/2020 Western      Portland               193       70.98%       78.76%       93.26%       94.82%

 11/9/2020 Western      Salt Lake City         125       71.20%       80.80%       83.20%       86.40%
 11/9/2020 Western      Seattle                277       56.68%       69.68%       80.14%       85.20%
           Capital
11/10/2020 Metro        Atlanta                 40       55.00%       75.00%       75.00%       80.00%
         Case 1:20-cv-02405-EGS Document 117-2 Filed 11/19/20 Page 45 of 66



                                          Measured       Processing   Processing   Processing   Processing
                                          Volume:        Score:       Score Plus   Score Plus   Score Plus
                                          Inbound        Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area      District           Ballot         Ballot       Ballot       Ballot       Ballot
             Capital
11/10/2020   Metro     Baltimore                 54          70.37%       79.63%       81.48%       83.33%
             Capital
11/10/2020   Metro     Capital                   39          74.36%       79.49%       84.62%       92.31%
             Capital   Greater S
11/10/2020   Metro     Carolina                 102          86.27%       88.24%       90.20%       92.16%
             Capital
11/10/2020   Metro     Greensboro                52          51.92%       67.31%       75.00%       76.92%
             Capital
11/10/2020   Metro     Mid-Carolinas             47          61.70%       74.47%       80.85%       85.11%
             Capital   Norther
11/10/2020   Metro     Virginia                  28          64.29%       71.43%       78.57%       78.57%
             Capital
11/10/2020   Metro     Richmond                  24          41.67%       70.83%       83.33%       83.33%

11/10/2020 Eastern     Appalachian               12          33.33%       41.67%       41.67%       41.67%

                       Central
11/10/2020 Eastern     Pennsylvania             164          67.07%       73.17%       76.83%       81.71%

11/10/2020 Eastern     Kentuckiana                   5       60.00%       60.00%       80.00%       80.00%

11/10/2020 Eastern     Norther Ohio              22          45.45%       72.73%       72.73%       72.73%

11/10/2020 Eastern     Ohio Valley               32          50.00%       71.88%       75.00%       81.25%

                       Philadelphia
11/10/2020 Eastern     Metropo                   64          21.88%       28.13%       39.06%       46.88%

11/10/2020 Eastern     South Jersey              43          58.14%       65.12%       65.12%       65.12%

11/10/2020 Eastern     Tennessee                 20          35.00%       50.00%       55.00%       60.00%

                       Western New
11/10/2020 Eastern     York                      23          65.22%       65.22%       65.22%       69.57%

                       Western
11/10/2020 Eastern     Pennsylvania              18          55.56%       61.11%       61.11%       66.67%
           Great
11/10/2020 Lakes       Central Illinois          72          54.17%       65.28%       88.89%       94.44%
           Great
11/10/2020 Lakes       Chicago                   53          45.28%       54.72%       81.13%       83.02%
         Case 1:20-cv-02405-EGS Document 117-2 Filed 11/19/20 Page 46 of 66



                                    Measured       Processing   Processing   Processing   Processing
                                    Volume:        Score:       Score Plus   Score Plus   Score Plus
                                    Inbound        Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area    District       Ballot         Ballot       Ballot       Ballot       Ballot
             Great
11/10/2020   Lakes   Detroit               27          59.26%       74.07%       81.48%       96.30%
             Great
11/10/2020   Lakes   Gateway               21          28.57%       38.10%       38.10%       47.62%
             Great   Greater
11/10/2020   Lakes   Indiana               11          27.27%       45.45%       45.45%       63.64%
             Great   Greater
11/10/2020   Lakes   Michigan              16          31.25%       50.00%       56.25%       56.25%
             Great
11/10/2020   Lakes   Lakeland                  7       14.29%       28.57%       42.86%       42.86%

11/10/2020 Northeast Albany                24          58.33%       75.00%       75.00%       79.17%

11/10/2020 Northeast Caribbean                 2        0.00%      100.00%      100.00%      100.00%

                     Connecticut
11/10/2020 Northeast Valley                34          88.24%       91.18%       91.18%       91.18%
                     Greater
11/10/2020 Northeast Boston                71          66.20%       73.24%       76.06%       81.69%

11/10/2020 Northeast Long Island               2       50.00%      100.00%      100.00%      100.00%

11/10/2020 Northeast New York              71          76.06%       88.73%       92.96%       94.37%

                     Northern New
11/10/2020 Northeast England                   4       75.00%       75.00%       75.00%       75.00%

                     Northern New
11/10/2020 Northeast Jersey                57          78.95%       91.23%       91.23%       91.23%

11/10/2020 Northeast Triboro               28          67.86%       67.86%       75.00%       78.57%

11/10/2020 Northeast Westchester           29          72.41%       89.66%       93.10%       93.10%

11/10/2020 Pacific   Bay-Valley            84          88.10%       90.48%       90.48%       90.48%
11/10/2020 Pacific   Honolulu              32          40.63%       84.38%       84.38%       84.38%

11/10/2020 Pacific   Los Angeles          128          67.19%       80.47%       83.59%       84.38%

11/10/2020 Pacific   Sacramento           660          94.55%       99.09%       99.39%       99.39%

11/10/2020 Pacific   San Diego            152          65.79%       86.18%       88.16%       92.11%
         Case 1:20-cv-02405-EGS Document 117-2 Filed 11/19/20 Page 47 of 66



                                         Measured       Processing   Processing   Processing   Processing
                                         Volume:        Score:       Score Plus   Score Plus   Score Plus
                                         Inbound        Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area       District         Ballot         Ballot       Ballot       Ballot       Ballot

11/10/2020 Pacific      San Francisco           76          78.95%       85.53%       86.84%       88.16%

11/10/2020 Pacific      Santa Ana               34          67.65%       67.65%       67.65%       73.53%

11/10/2020   Pacific    Sierra Coastal          76          80.26%       94.74%       96.05%       98.68%
11/10/2020   Southern   Alabama                 15          26.67%       40.00%       46.67%       66.67%
11/10/2020   Southern   Arkansas                 4           0.00%       25.00%       25.00%       25.00%
11/10/2020   Southern   Dallas                  19          47.37%       57.89%       63.16%       63.16%

11/10/2020 Southern Ft. Worth                       4       50.00%       50.00%       50.00%       50.00%

11/10/2020 Southern Gulf Atlantic               49          48.98%       63.27%       63.27%       63.27%
11/10/2020 Southern Houston                     13          46.15%       53.85%       61.54%       61.54%

11/10/2020 Southern Louisiana                       5       40.00%       40.00%       40.00%       60.00%

11/10/2020 Southern Mississippi                     2       50.00%      100.00%      100.00%      100.00%

11/10/2020 Southern Oklahoma                        4       25.00%       25.00%       25.00%       25.00%

11/10/2020 Southern Rio Grande                  12          41.67%       75.00%       75.00%       75.00%

11/10/2020   Southern   South Florida           27          51.85%       70.37%       70.37%       70.37%
11/10/2020   Southern   Suncoast                42          69.05%       80.95%       83.33%       90.48%
11/10/2020   Western    Alaska                  12          58.33%       66.67%       66.67%       66.67%
11/10/2020   Western    Arizona                 77          74.03%       88.31%       88.31%       89.61%

11/10/2020 Western      Central Plains          10          20.00%       20.00%       30.00%       40.00%

                        Colorado/Wyo
11/10/2020 Western      ming                   105          14.29%       53.33%       71.43%       81.90%
11/10/2020 Western      Dakotas                 15          53.33%       73.33%       80.00%       80.00%
11/10/2020 Western      Hawkeye                 12          75.00%       83.33%       83.33%       83.33%

11/10/2020 Western      Mid-Americas            29          65.52%       75.86%       82.76%       82.76%

11/10/2020 Western      Nevada Sierra           27          81.48%       96.30%      100.00%      100.00%

11/10/2020 Western      Northland               12          41.67%       58.33%       58.33%       58.33%
11/10/2020 Western      Portland                52          53.85%       76.92%       86.54%       86.54%
         Case 1:20-cv-02405-EGS Document 117-2 Filed 11/19/20 Page 48 of 66



                                      Measured       Processing   Processing   Processing   Processing
                                      Volume:        Score:       Score Plus   Score Plus   Score Plus
                                      Inbound        Inbound      1: Inbound   2: Inbound   3: Inbound
Date       Area      District         Ballot         Ballot       Ballot       Ballot       Ballot

11/10/2020 Western   Salt Lake City          50          78.00%       88.00%       92.00%       94.00%
11/10/2020 Western   Seattle                144          69.44%       77.08%       79.86%       82.64%
           Capital
11/12/2020 Metro     Atlanta                113          82.30%       83.19%       86.73%       86.73%
           Capital
11/12/2020 Metro     Baltimore               76          69.74%       72.37%       76.32%       77.63%
           Capital
11/12/2020 Metro     Capital                 48          87.50%       93.75%       93.75%       93.75%
           Capital   Greater S
11/12/2020 Metro     Carolina                69          89.86%       92.75%       94.20%       94.20%
           Capital
11/12/2020 Metro     Greensboro              42          52.38%       59.52%       69.05%       71.43%
           Capital
11/12/2020 Metro     Mid-Carolinas           45          46.67%       53.33%       55.56%       57.78%
           Capital   Norther
11/12/2020 Metro     Virginia                31          77.42%       77.42%       80.65%       83.87%
           Capital
11/12/2020 Metro     Richmond                49          71.43%       71.43%       75.51%       77.55%

11/12/2020 Eastern   Appalachian                 6       33.33%       33.33%       50.00%       50.00%

                     Central
11/12/2020 Eastern   Pennsylvania           130          25.38%       26.15%       26.15%       27.69%

11/12/2020 Eastern   Kentuckiana                 6       33.33%       33.33%       50.00%       50.00%

11/12/2020 Eastern   Norther Ohio            31          64.52%       67.74%       74.19%       77.42%

11/12/2020 Eastern   Ohio Valley             33          60.61%       60.61%       60.61%       63.64%

                     Philadelphia
11/12/2020 Eastern   Metropo                 99          67.68%       70.71%       76.77%       76.77%

11/12/2020 Eastern   South Jersey            88          70.45%       70.45%       76.14%       76.14%

11/12/2020 Eastern   Tennessee               30          33.33%       36.67%       36.67%       36.67%

                     Western New
11/12/2020 Eastern   York                    25          56.00%       56.00%       64.00%       64.00%
         Case 1:20-cv-02405-EGS Document 117-2 Filed 11/19/20 Page 49 of 66



                                        Measured       Processing   Processing   Processing   Processing
                                        Volume:        Score:       Score Plus   Score Plus   Score Plus
                                        Inbound        Inbound      1: Inbound   2: Inbound   3: Inbound
Date        Area     District           Ballot         Ballot       Ballot       Ballot       Ballot

                     Western
11/12/2020 Eastern   Pennsylvania              27          74.07%       77.78%       81.48%       81.48%
           Great
11/12/2020 Lakes     Central Illinois          77          75.32%       75.32%       88.31%       89.61%
           Great
11/12/2020 Lakes     Chicago                   82          23.17%       23.17%       34.15%       41.46%
           Great
11/12/2020 Lakes     Detroit                   63          73.02%       74.60%       76.19%       77.78%
           Great
11/12/2020 Lakes     Gateway                   33          54.55%       57.58%       60.61%       60.61%
           Great     Greater
11/12/2020 Lakes     Indiana                       7       71.43%       71.43%       71.43%       71.43%
           Great     Greater
11/12/2020 Lakes     Michigan                  31          77.42%       77.42%       80.65%       83.87%
           Great
11/12/2020 Lakes     Lakeland                  11          63.64%       63.64%       63.64%       63.64%

11/12/2020 Northeast Albany                   177          89.27%       89.83%       89.83%       89.83%

11/12/2020 Northeast Caribbean                     4        0.00%        0.00%        0.00%        0.00%

                     Connecticut
11/12/2020 Northeast Valley                    42          83.33%       83.33%       83.33%       83.33%
                     Greater
11/12/2020 Northeast Boston                    50          72.00%       72.00%       74.00%       80.00%

11/12/2020 Northeast Long Island               30          53.33%       53.33%       60.00%       60.00%

11/12/2020 Northeast New York                 191          91.10%       92.15%       94.76%       95.29%

                     Northern New
11/12/2020 Northeast England                   18          77.78%       77.78%       77.78%       77.78%

                     Northern New
11/12/2020 Northeast Jersey                    74          50.00%       51.35%       60.81%       62.16%

11/12/2020 Northeast Triboro                   35          74.29%       74.29%       74.29%       77.14%

11/12/2020 Northeast Westchester               92          75.00%       75.00%       76.09%       77.17%

11/12/2020 Pacific   Bay-Valley               132          75.00%       76.52%       77.27%       79.55%
          Case 1:20-cv-02405-EGS Document 117-2 Filed 11/19/20 Page 50 of 66



                                         Measured     Processing    Processing    Processing    Processing
                                         Volume:      Score:        Score Plus    Score Plus    Score Plus
                                         Inbound      Inbound       1: Inbound    2: Inbound    3: Inbound
Date       Area         District         Ballot       Ballot        Ballot        Ballot        Ballot
11/12/2020 Pacific      Honolulu                 37        72.97%        75.68%        83.78%        83.78%

11/12/2020 Pacific      Los Angeles            159        75.47%        75.47%        76.73%        76.73%

11/12/2020 Pacific      Sacramento             789        51.33%        51.84%        95.69%        95.82%

11/12/2020 Pacific      San Diego              117        82.91%        84.62%        85.47%        88.03%

11/12/2020 Pacific      San Francisco           65        78.46%        78.46%        83.08%        83.08%

11/12/2020 Pacific      Santa Ana               49        73.47%        79.59%        81.63%        83.67%

11/12/2020   Pacific    Sierra Coastal          75        88.00%        89.33%        89.33%        90.67%
11/12/2020   Southern   Alabama                 18        72.22%        72.22%        72.22%        72.22%
11/12/2020   Southern   Arkansas                 8        75.00%        75.00%        75.00%        75.00%
11/12/2020   Southern   Dallas                  19        68.42%        73.68%        78.95%        84.21%

11/12/2020 Southern Ft. Worth                   22        45.45%        45.45%        50.00%        50.00%

11/12/2020 Southern Gulf Atlantic               35        57.14%        62.86%        68.57%        68.57%
11/12/2020 Southern Houston                     21        80.95%        80.95%        80.95%        80.95%

11/12/2020 Southern Louisiana                   10        50.00%        50.00%        60.00%        70.00%

11/12/2020 Southern Mississippi                  9        55.56%        55.56%        55.56%        77.78%

11/12/2020 Southern Oklahoma                    15        40.00%        40.00%        46.67%        46.67%

11/12/2020 Southern Rio Grande                  20        55.00%        55.00%        60.00%        60.00%

11/12/2020   Southern   South Florida           23        43.48%        52.17%        56.52%        65.22%
11/12/2020   Southern   Suncoast                44        63.64%        65.91%        75.00%        79.55%
11/12/2020   Western    Alaska                  15        60.00%        60.00%        86.67%        86.67%
11/12/2020   Western    Arizona                 47        89.36%        93.62%        95.74%        95.74%

11/12/2020 Western      Central Plains          15        80.00%        80.00%        80.00%        93.33%

                        Colorado/Wyo
11/12/2020 Western      ming                   103        17.48%        18.45%        30.10%        59.22%
11/12/2020 Western      Dakotas                 39        76.92%        76.92%        76.92%        76.92%
11/12/2020 Western      Hawkeye                 17        58.82%        64.71%        82.35%        82.35%
         Case 1:20-cv-02405-EGS Document 117-2 Filed 11/19/20 Page 51 of 66



                                      Measured       Processing   Processing   Processing   Processing
                                      Volume:        Score:       Score Plus   Score Plus   Score Plus
                                      Inbound        Inbound      1: Inbound   2: Inbound   3: Inbound
Date       Area      District         Ballot         Ballot       Ballot       Ballot       Ballot

11/12/2020 Western   Mid-Americas            18          77.78%       77.78%       88.89%       88.89%

11/12/2020 Western   Nevada Sierra           31         100.00%      100.00%      100.00%      100.00%

11/12/2020 Western   Northland               24          75.00%       75.00%       83.33%       87.50%
11/12/2020 Western   Portland               105          86.67%       87.62%       93.33%       95.24%

11/12/2020 Western   Salt Lake City          41          82.93%       85.37%       85.37%       90.24%
11/12/2020 Western   Seattle                212          83.02%       86.79%       91.04%       91.51%
           Capital
11/13/2020 Metro     Atlanta                 20          40.00%       75.00%       75.00%       75.00%
           Capital
11/13/2020 Metro     Baltimore               24          58.33%       83.33%       83.33%       83.33%
           Capital
11/13/2020 Metro     Capital                 19          73.68%       89.47%       94.74%       94.74%
           Capital   Greater S
11/13/2020 Metro     Carolina                37          78.38%       81.08%       83.78%       83.78%
           Capital
11/13/2020 Metro     Greensboro              20          45.00%       50.00%       55.00%       60.00%
           Capital
11/13/2020 Metro     Mid-Carolinas           10          50.00%       60.00%       60.00%       70.00%
           Capital   Norther
11/13/2020 Metro     Virginia                    8       62.50%      100.00%      100.00%      100.00%
           Capital
11/13/2020 Metro     Richmond                15          73.33%       80.00%       80.00%       86.67%

11/13/2020 Eastern   Appalachian                 8       37.50%       75.00%       75.00%       75.00%

                     Central
11/13/2020 Eastern   Pennsylvania            30          40.00%       46.67%       50.00%       50.00%

11/13/2020 Eastern   Kentuckiana             10          50.00%       60.00%       60.00%       60.00%

11/13/2020 Eastern   Norther Ohio                8       50.00%      100.00%      100.00%      100.00%

11/13/2020 Eastern   Ohio Valley             14           7.14%       57.14%       57.14%       57.14%

                     Philadelphia
11/13/2020 Eastern   Metropo                 18          38.89%       44.44%       44.44%       44.44%

11/13/2020 Eastern   South Jersey            57          82.46%       87.72%       87.72%       87.72%
         Case 1:20-cv-02405-EGS Document 117-2 Filed 11/19/20 Page 52 of 66



                                        Measured       Processing   Processing   Processing   Processing
                                        Volume:        Score:       Score Plus   Score Plus   Score Plus
                                        Inbound        Inbound      1: Inbound   2: Inbound   3: Inbound
Date       Area      District           Ballot         Ballot       Ballot       Ballot       Ballot

11/13/2020 Eastern   Tennessee                 16          62.50%       81.25%       87.50%       87.50%

                     Western New
11/13/2020 Eastern   York                      10          70.00%       70.00%       70.00%       80.00%

                     Western
11/13/2020 Eastern   Pennsylvania                  8       75.00%       75.00%       75.00%       75.00%
           Great
11/13/2020 Lakes     Central Illinois          22          31.82%       72.73%       72.73%       81.82%
           Great
11/13/2020 Lakes     Chicago                   13          23.08%       84.62%       84.62%       84.62%
           Great
11/13/2020 Lakes     Detroit                       7       28.57%       71.43%       71.43%       71.43%
           Great
11/13/2020 Lakes     Gateway                   11          45.45%       54.55%       54.55%       54.55%
           Great     Greater
11/13/2020 Lakes     Indiana                       4       25.00%       50.00%       50.00%       50.00%
           Great     Greater
11/13/2020 Lakes     Michigan                      9       55.56%       77.78%       77.78%       88.89%
           Great
11/13/2020 Lakes     Lakeland                      6       16.67%       33.33%       33.33%       33.33%

11/13/2020 Northeast Albany                        7       71.43%       71.43%       71.43%       71.43%

11/13/2020 Northeast Caribbean                     3      100.00%      100.00%      100.00%      100.00%

                     Connecticut
11/13/2020 Northeast Valley                    34          97.06%      100.00%      100.00%      100.00%
                     Greater
11/13/2020 Northeast Boston                    33          96.97%       96.97%       96.97%       96.97%

11/13/2020 Northeast Long Island                   4      100.00%      100.00%      100.00%      100.00%

11/13/2020 Northeast New York                  56          80.36%       91.07%       91.07%       91.07%

                     Northern New
11/13/2020 Northeast England                       5       20.00%       20.00%       20.00%       20.00%

                     Northern New
11/13/2020 Northeast Jersey                    28          67.86%       82.14%       82.14%       82.14%
         Case 1:20-cv-02405-EGS Document 117-2 Filed 11/19/20 Page 53 of 66



                                         Measured       Processing   Processing   Processing   Processing
                                         Volume:        Score:       Score Plus   Score Plus   Score Plus
                                         Inbound        Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area       District         Ballot         Ballot       Ballot       Ballot       Ballot

11/13/2020 Northeast Triboro                        8       37.50%       50.00%       50.00%       50.00%

11/13/2020 Northeast Westchester                11          45.45%       45.45%       45.45%       45.45%

11/13/2020 Pacific      Bay-Valley              42          66.67%       69.05%       69.05%       69.05%
11/13/2020 Pacific      Honolulu                14         100.00%      100.00%      100.00%      100.00%

11/13/2020 Pacific      Los Angeles             97          79.38%       83.51%       83.51%       83.51%

11/13/2020 Pacific      Sacramento             201          94.53%       96.02%       96.52%       97.01%

11/13/2020 Pacific      San Diego               47          97.87%      100.00%      100.00%      100.00%

11/13/2020 Pacific      San Francisco           25          80.00%       84.00%       84.00%       84.00%

11/13/2020 Pacific      Santa Ana               28          82.14%       82.14%       82.14%       82.14%

11/13/2020   Pacific    Sierra Coastal          36          75.00%       77.78%       77.78%       77.78%
11/13/2020   Southern   Alabama                  5          60.00%       80.00%      100.00%      100.00%
11/13/2020   Southern   Arkansas                 2         100.00%      100.00%      100.00%      100.00%
11/13/2020   Southern   Dallas                  11          18.18%       36.36%       45.45%       45.45%

11/13/2020 Southern Ft. Worth                       5       40.00%       60.00%       60.00%       60.00%

11/13/2020 Southern Gulf Atlantic               19          68.42%       73.68%       78.95%       78.95%
11/13/2020 Southern Houston                      2          50.00%      100.00%      100.00%      100.00%

11/13/2020 Southern Louisiana                       6       33.33%       50.00%       50.00%       50.00%

11/13/2020 Southern Mississippi                     6       33.33%       33.33%       33.33%       33.33%

11/13/2020 Southern Oklahoma                        6       33.33%       50.00%       50.00%       50.00%

11/13/2020 Southern Rio Grande                  11          63.64%       72.73%       72.73%       72.73%

11/13/2020   Southern   South Florida            4          50.00%      100.00%      100.00%      100.00%
11/13/2020   Southern   Suncoast                31          58.06%       64.52%       64.52%       64.52%
11/13/2020   Western    Alaska                   6          83.33%      100.00%      100.00%      100.00%
11/13/2020   Western    Arizona                 61          93.44%       95.08%       95.08%       95.08%

11/13/2020 Western      Central Plains          11          36.36%       63.64%       63.64%       81.82%
         Case 1:20-cv-02405-EGS Document 117-2 Filed 11/19/20 Page 54 of 66



                                      Measured       Processing   Processing   Processing   Processing
                                      Volume:        Score:       Score Plus   Score Plus   Score Plus
                                      Inbound        Inbound      1: Inbound   2: Inbound   3: Inbound
Date       Area      District         Ballot         Ballot       Ballot       Ballot       Ballot

                     Colorado/Wyo
11/13/2020 Western   ming                    34          20.59%       64.71%       64.71%       64.71%
11/13/2020 Western   Dakotas                  5         100.00%      100.00%      100.00%      100.00%
11/13/2020 Western   Hawkeye                 11          63.64%       63.64%       63.64%       63.64%

11/13/2020 Western   Mid-Americas            19          31.58%       57.89%       63.16%       68.42%

11/13/2020 Western   Nevada Sierra           17          58.82%       76.47%       76.47%       82.35%

11/13/2020 Western   Northland                8          12.50%       62.50%       62.50%       75.00%
11/13/2020 Western   Portland                25          80.00%       80.00%       80.00%       80.00%

11/13/2020 Western   Salt Lake City          17          76.47%       88.24%       88.24%       88.24%
11/13/2020 Western   Seattle                114          88.60%       92.11%       92.11%       92.98%
           Capital
11/14/2020 Metro     Atlanta                 27          74.07%       77.78%       77.78%       77.78%
           Capital
11/14/2020 Metro     Baltimore               59          89.83%       89.83%       94.92%       94.92%
           Capital
11/14/2020 Metro     Capital                 29          75.86%       75.86%       79.31%       82.76%
           Capital   Greater S
11/14/2020 Metro     Carolina                30          93.33%       93.33%       96.67%       96.67%
           Capital
11/14/2020 Metro     Greensboro              11          27.27%       36.36%       36.36%       36.36%
           Capital
11/14/2020 Metro     Mid-Carolinas           13          61.54%       76.92%       76.92%       76.92%
           Capital   Norther
11/14/2020 Metro     Virginia                    7       85.71%       85.71%       85.71%       85.71%
           Capital
11/14/2020 Metro     Richmond                    8       50.00%       50.00%       50.00%       50.00%

11/14/2020 Eastern   Appalachian                 8       62.50%       62.50%       62.50%       62.50%

                     Central
11/14/2020 Eastern   Pennsylvania            32          53.13%       56.25%       59.38%       59.38%

11/14/2020 Eastern   Kentuckiana                 8       75.00%       75.00%       75.00%       75.00%

11/14/2020 Eastern   Norther Ohio                8       62.50%       75.00%       75.00%       75.00%

11/14/2020 Eastern   Ohio Valley             25          88.00%       88.00%       92.00%       92.00%
         Case 1:20-cv-02405-EGS Document 117-2 Filed 11/19/20 Page 55 of 66



                                        Measured       Processing   Processing   Processing   Processing
                                        Volume:        Score:       Score Plus   Score Plus   Score Plus
                                        Inbound        Inbound      1: Inbound   2: Inbound   3: Inbound
Date       Area      District           Ballot         Ballot       Ballot       Ballot       Ballot

                     Philadelphia
11/14/2020 Eastern   Metropo                   13          46.15%       53.85%       53.85%       53.85%

11/14/2020 Eastern   South Jersey              30          66.67%       66.67%       83.33%       83.33%

11/14/2020 Eastern   Tennessee                 16          81.25%       81.25%       81.25%       81.25%

                     Western New
11/14/2020 Eastern   York                          3      100.00%      100.00%      100.00%      100.00%

                     Western
11/14/2020 Eastern   Pennsylvania                  7       42.86%       71.43%       71.43%       71.43%
           Great
11/14/2020 Lakes     Central Illinois          31          70.97%       74.19%       93.55%       93.55%
           Great
11/14/2020 Lakes     Chicago                   23          43.48%       43.48%       69.57%       69.57%
           Great
11/14/2020 Lakes     Detroit                   25          72.00%       72.00%       92.00%       96.00%
           Great
11/14/2020 Lakes     Gateway                       3       66.67%       66.67%       66.67%       66.67%
           Great     Greater
11/14/2020 Lakes     Indiana                       8       75.00%       75.00%       75.00%       75.00%
           Great     Greater
11/14/2020 Lakes     Michigan                      8       87.50%       87.50%      100.00%      100.00%
           Great
11/14/2020 Lakes     Lakeland                      4       75.00%      100.00%      100.00%      100.00%

11/14/2020 Northeast Albany                    61          98.36%      100.00%      100.00%      100.00%

11/14/2020 Northeast Caribbean                     5       80.00%       80.00%       80.00%       80.00%

                     Connecticut
11/14/2020 Northeast Valley                    57          89.47%       89.47%      100.00%      100.00%
                     Greater
11/14/2020 Northeast Boston                    24          75.00%       75.00%       75.00%       75.00%

11/14/2020 Northeast Long Island                   4      100.00%      100.00%      100.00%      100.00%

11/14/2020 Northeast New York                  40          77.50%       85.00%       90.00%       90.00%
         Case 1:20-cv-02405-EGS Document 117-2 Filed 11/19/20 Page 56 of 66



                                         Measured       Processing   Processing   Processing   Processing
                                         Volume:        Score:       Score Plus   Score Plus   Score Plus
                                         Inbound        Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area       District         Ballot         Ballot       Ballot       Ballot       Ballot

                     Northern New
11/14/2020 Northeast England                        9       55.56%       55.56%       55.56%       55.56%

                     Northern New
11/14/2020 Northeast Jersey                     18          88.89%       88.89%       88.89%       88.89%

11/14/2020 Northeast Triboro                    13          53.85%       53.85%       53.85%       53.85%

11/14/2020 Northeast Westchester                25          76.00%       80.00%       80.00%       80.00%

11/14/2020 Pacific      Bay-Valley              31          90.32%       90.32%       90.32%       90.32%
11/14/2020 Pacific      Honolulu                10         100.00%      100.00%      100.00%      100.00%

11/14/2020 Pacific      Los Angeles             65          86.15%       86.15%       87.69%       87.69%

11/14/2020 Pacific      Sacramento              44         100.00%      100.00%      100.00%      100.00%

11/14/2020 Pacific      San Diego               73          89.04%       89.04%       91.78%       91.78%

11/14/2020 Pacific      San Francisco               9       55.56%       55.56%       55.56%       55.56%

11/14/2020 Pacific      Santa Ana               22          90.91%       90.91%      100.00%      100.00%

11/14/2020   Pacific    Sierra Coastal          46          95.65%       95.65%       95.65%       95.65%
11/14/2020   Southern   Alabama                  6          50.00%       50.00%       50.00%       50.00%
11/14/2020   Southern   Arkansas
11/14/2020   Southern   Dallas                  15          86.67%       93.33%       93.33%      100.00%

11/14/2020 Southern Ft. Worth                       7       57.14%       85.71%       85.71%      100.00%

11/14/2020 Southern Gulf Atlantic               23          60.87%       69.57%       86.96%       86.96%
11/14/2020 Southern Houston                     12          33.33%       33.33%       33.33%       33.33%

11/14/2020 Southern Louisiana                       6      100.00%      100.00%      100.00%      100.00%

11/14/2020 Southern Mississippi                     9      100.00%      100.00%      100.00%      100.00%

11/14/2020 Southern Oklahoma                        4       75.00%       75.00%       75.00%       75.00%

11/14/2020 Southern Rio Grande                      6       66.67%       83.33%       83.33%       83.33%
         Case 1:20-cv-02405-EGS Document 117-2 Filed 11/19/20 Page 57 of 66



                                         Measured       Processing   Processing   Processing   Processing
                                         Volume:        Score:       Score Plus   Score Plus   Score Plus
                                         Inbound        Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area       District         Ballot         Ballot       Ballot       Ballot       Ballot

11/14/2020   Southern   South Florida            6          50.00%       50.00%       83.33%       83.33%
11/14/2020   Southern   Suncoast                18          66.67%       77.78%       77.78%       77.78%
11/14/2020   Western    Alaska
11/14/2020   Western    Arizona                 33          81.82%       81.82%       84.85%       84.85%

11/14/2020 Western      Central Plains          12          75.00%       75.00%       75.00%       75.00%

                        Colorado/Wyo
11/14/2020 Western      ming                    34          38.24%       41.18%       58.82%       58.82%
11/14/2020 Western      Dakotas                 41          95.12%       95.12%       97.56%       97.56%
11/14/2020 Western      Hawkeye                 14          71.43%       71.43%       71.43%       71.43%

11/14/2020 Western      Mid-Americas                4        0.00%       25.00%       25.00%       25.00%

11/14/2020 Western      Nevada Sierra           25          88.00%       88.00%       88.00%       88.00%

11/14/2020 Western      Northland               11          72.73%       72.73%       72.73%       72.73%
11/14/2020 Western      Portland                24          87.50%       87.50%       95.83%       95.83%

11/14/2020 Western      Salt Lake City          17          88.24%       88.24%       94.12%       94.12%
11/14/2020 Western      Seattle                132          90.91%       90.91%       93.94%       93.94%
           Capital
11/16/2020 Metro        Atlanta                 46          84.78%       84.78%       86.96%       89.13%
           Capital
11/16/2020 Metro        Baltimore               33          42.42%       54.55%       54.55%       57.58%
           Capital
11/16/2020 Metro        Capital                 25          60.00%       72.00%       80.00%       84.00%
           Capital      Greater S
11/16/2020 Metro        Carolina                32          75.00%       81.25%       81.25%       84.38%
           Capital
11/16/2020 Metro        Greensboro              25          48.00%       56.00%       56.00%       60.00%
           Capital
11/16/2020 Metro        Mid-Carolinas           21          61.90%       61.90%       61.90%       61.90%
           Capital      Norther
11/16/2020 Metro        Virginia                12          58.33%       66.67%       66.67%       66.67%
           Capital
11/16/2020 Metro        Richmond                42          38.10%       61.90%       61.90%       71.43%

11/16/2020 Eastern      Appalachian             14          28.57%       35.71%       35.71%       35.71%
         Case 1:20-cv-02405-EGS Document 117-2 Filed 11/19/20 Page 58 of 66



                                        Measured       Processing   Processing   Processing   Processing
                                        Volume:        Score:       Score Plus   Score Plus   Score Plus
                                        Inbound        Inbound      1: Inbound   2: Inbound   3: Inbound
Date       Area      District           Ballot         Ballot       Ballot       Ballot       Ballot

                     Central
11/16/2020 Eastern   Pennsylvania              49          46.94%       51.02%       51.02%       53.06%

11/16/2020 Eastern   Kentuckiana                   9       55.56%       55.56%       55.56%       66.67%

11/16/2020 Eastern   Norther Ohio              16          93.75%       93.75%       93.75%       93.75%

11/16/2020 Eastern   Ohio Valley               13          92.31%       92.31%       92.31%       92.31%

                     Philadelphia
11/16/2020 Eastern   Metropo                   42          80.95%       80.95%       80.95%       83.33%

11/16/2020 Eastern   South Jersey              65          81.54%       86.15%       86.15%       86.15%

11/16/2020 Eastern   Tennessee                 20          80.00%       80.00%       85.00%       90.00%

                     Western New
11/16/2020 Eastern   York                      16          93.75%      100.00%      100.00%      100.00%

                     Western
11/16/2020 Eastern   Pennsylvania              14          50.00%       57.14%       57.14%       57.14%
           Great
11/16/2020 Lakes     Central Illinois          46          80.43%       89.13%       89.13%       91.30%
           Great
11/16/2020 Lakes     Chicago                   20          45.00%       65.00%       70.00%       70.00%
           Great
11/16/2020 Lakes     Detroit                   49          48.98%       77.55%       77.55%       83.67%
           Great
11/16/2020 Lakes     Gateway                   14          57.14%       57.14%       57.14%       57.14%
           Great     Greater
11/16/2020 Lakes     Indiana                   10          70.00%       70.00%       70.00%       70.00%
           Great     Greater
11/16/2020 Lakes     Michigan                  17          76.47%       76.47%       76.47%       76.47%
           Great
11/16/2020 Lakes     Lakeland                  16          75.00%       75.00%       75.00%       75.00%

11/16/2020 Northeast Albany                    76          93.42%       94.74%       94.74%       94.74%

11/16/2020 Northeast Caribbean                     0 Null%          Null%        Null%        Null%
         Case 1:20-cv-02405-EGS Document 117-2 Filed 11/19/20 Page 59 of 66



                                         Measured       Processing   Processing   Processing   Processing
                                         Volume:        Score:       Score Plus   Score Plus   Score Plus
                                         Inbound        Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area       District         Ballot         Ballot       Ballot       Ballot       Ballot

                     Connecticut
11/16/2020 Northeast Valley                     71          78.87%       78.87%       87.32%       91.55%
                     Greater
11/16/2020 Northeast Boston                    191          97.91%       97.91%       97.91%       98.43%

11/16/2020 Northeast Long Island                11         100.00%      100.00%      100.00%      100.00%

11/16/2020 Northeast New York                   88          88.64%       89.77%       90.91%       92.05%

                     Northern New
11/16/2020 Northeast England                        5       60.00%       60.00%       60.00%       60.00%

                     Northern New
11/16/2020 Northeast Jersey                     25          68.00%       84.00%       84.00%       84.00%

11/16/2020 Northeast Triboro                    16          68.75%       68.75%       68.75%       68.75%

11/16/2020 Northeast Westchester                54          96.30%       96.30%       96.30%       96.30%

11/16/2020 Pacific      Bay-Valley              38          81.58%       81.58%       81.58%       84.21%
11/16/2020 Pacific      Honolulu                 1         100.00%      100.00%      100.00%      100.00%

11/16/2020 Pacific      Los Angeles             47          85.11%       85.11%       85.11%       85.11%

11/16/2020 Pacific      Sacramento             156          84.62%       88.46%       88.46%       89.10%

11/16/2020 Pacific      San Diego               31          83.87%       83.87%       83.87%       83.87%

11/16/2020 Pacific      San Francisco           81          83.95%       83.95%       83.95%       83.95%

11/16/2020 Pacific      Santa Ana               18          61.11%       61.11%       61.11%       66.67%

11/16/2020   Pacific    Sierra Coastal          48          85.42%       85.42%       85.42%       89.58%
11/16/2020   Southern   Alabama                  7          28.57%       28.57%       28.57%       28.57%
11/16/2020   Southern   Arkansas                 7          85.71%       85.71%       85.71%       85.71%
11/16/2020   Southern   Dallas                   8          62.50%       62.50%       62.50%       75.00%

11/16/2020 Southern Ft. Worth                       5      100.00%      100.00%      100.00%      100.00%

11/16/2020 Southern Gulf Atlantic               36          58.33%       58.33%       58.33%       75.00%
11/16/2020 Southern Houston                     14          50.00%       50.00%       50.00%       57.14%
         Case 1:20-cv-02405-EGS Document 117-2 Filed 11/19/20 Page 60 of 66



                                         Measured       Processing   Processing   Processing   Processing
                                         Volume:        Score:       Score Plus   Score Plus   Score Plus
                                         Inbound        Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area       District         Ballot         Ballot       Ballot       Ballot       Ballot

11/16/2020 Southern Louisiana                       9       22.22%       22.22%       22.22%       22.22%

11/16/2020 Southern Mississippi                     9       33.33%       33.33%       33.33%       33.33%

11/16/2020 Southern Oklahoma                        4       75.00%       75.00%       75.00%       75.00%

11/16/2020 Southern Rio Grande                  12          75.00%       75.00%       75.00%       75.00%

11/16/2020   Southern   South Florida           27          74.07%       74.07%       74.07%       77.78%
11/16/2020   Southern   Suncoast                60          81.67%       81.67%       83.33%       83.33%
11/16/2020   Western    Alaska                   4         100.00%      100.00%      100.00%      100.00%
11/16/2020   Western    Arizona                 45          77.78%       77.78%       77.78%       77.78%

11/16/2020 Western      Central Plains          13          46.15%       53.85%       53.85%       53.85%

                        Colorado/Wyo
11/16/2020 Western      ming                    43          55.81%       69.77%       69.77%       69.77%
11/16/2020 Western      Dakotas                143          86.01%       97.20%       97.20%       97.20%
11/16/2020 Western      Hawkeye                  2           0.00%        0.00%        0.00%        0.00%

11/16/2020 Western      Mid-Americas            25          28.00%       32.00%       36.00%       40.00%

11/16/2020 Western      Nevada Sierra           17          94.12%       94.12%       94.12%       94.12%

11/16/2020 Western      Northland               26          76.92%       84.62%       84.62%       84.62%
11/16/2020 Western      Portland                26          92.31%       92.31%       92.31%       92.31%

11/16/2020 Western      Salt Lake City          31          83.87%       83.87%       83.87%       83.87%
11/16/2020 Western      Seattle                 69          88.41%       88.41%       88.41%       89.86%
           Capital
11/17/2020 Metro        Atlanta                 19          57.89%       68.42%       68.42%       68.42%
           Capital
11/17/2020 Metro        Baltimore               18          38.89%       94.44%       94.44%       94.44%
           Capital
11/17/2020 Metro        Capital                 12          58.33%       91.67%       91.67%       91.67%
           Capital      Greater S
11/17/2020 Metro        Carolina                38          71.05%       81.58%       86.84%       86.84%
           Capital
11/17/2020 Metro        Greensboro              30          73.33%       90.00%       90.00%       93.33%
           Capital
11/17/2020 Metro        Mid-Carolinas           12          66.67%       83.33%       83.33%       83.33%
         Case 1:20-cv-02405-EGS Document 117-2 Filed 11/19/20 Page 61 of 66



                                        Measured       Processing   Processing   Processing   Processing
                                        Volume:        Score:       Score Plus   Score Plus   Score Plus
                                        Inbound        Inbound      1: Inbound   2: Inbound   3: Inbound
Date       Area      District           Ballot         Ballot       Ballot       Ballot       Ballot
           Capital   Norther
11/17/2020 Metro     Virginia                  11          90.91%      100.00%      100.00%      100.00%
           Capital
11/17/2020 Metro     Richmond                  14          57.14%       78.57%       78.57%       78.57%

11/17/2020 Eastern   Appalachian                   4       25.00%       25.00%       25.00%       25.00%

                     Central
11/17/2020 Eastern   Pennsylvania              14          71.43%       78.57%       78.57%       78.57%

11/17/2020 Eastern   Kentuckiana                   5       80.00%       80.00%       80.00%       80.00%

11/17/2020 Eastern   Norther Ohio                  7       71.43%       85.71%       85.71%       85.71%

11/17/2020 Eastern   Ohio Valley               12          75.00%       75.00%       75.00%       75.00%

                     Philadelphia
11/17/2020 Eastern   Metropo                   18          50.00%       72.22%       72.22%       72.22%

11/17/2020 Eastern   South Jersey              15          73.33%       93.33%       93.33%       93.33%

11/17/2020 Eastern   Tennessee                     9       44.44%       44.44%       66.67%       66.67%

                     Western New
11/17/2020 Eastern   York                          9       33.33%       44.44%       44.44%       55.56%

                     Western
11/17/2020 Eastern   Pennsylvania                  5       20.00%       20.00%       20.00%       20.00%
           Great
11/17/2020 Lakes     Central Illinois          32          53.13%       78.13%       78.13%       78.13%
           Great
11/17/2020 Lakes     Chicago                   10          20.00%       40.00%       40.00%       40.00%
           Great
11/17/2020 Lakes     Detroit                       7       28.57%       57.14%       57.14%       57.14%
           Great
11/17/2020 Lakes     Gateway                       7       42.86%       57.14%       57.14%       57.14%
           Great     Greater
11/17/2020 Lakes     Indiana                   12          33.33%       33.33%       33.33%       33.33%
           Great     Greater
11/17/2020 Lakes     Michigan                      6       66.67%       83.33%       83.33%       83.33%
           Great
11/17/2020 Lakes     Lakeland                      8       12.50%       37.50%       37.50%       37.50%
         Case 1:20-cv-02405-EGS Document 117-2 Filed 11/19/20 Page 62 of 66



                                         Measured       Processing   Processing   Processing   Processing
                                         Volume:        Score:       Score Plus   Score Plus   Score Plus
                                         Inbound        Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area       District         Ballot         Ballot       Ballot       Ballot       Ballot

11/17/2020 Northeast Albany                         8       75.00%       87.50%       87.50%       87.50%

11/17/2020 Northeast Caribbean                      3       33.33%       66.67%       66.67%       66.67%

                     Connecticut
11/17/2020 Northeast Valley                     70          97.14%       97.14%       97.14%       97.14%
                     Greater
11/17/2020 Northeast Boston                     63          95.24%      100.00%      100.00%      100.00%

11/17/2020 Northeast Long Island                    5       60.00%       60.00%       60.00%       60.00%

11/17/2020 Northeast New York                   32          62.50%       75.00%       75.00%       75.00%

                     Northern New
11/17/2020 Northeast England                    10          50.00%       80.00%       80.00%       80.00%

                     Northern New
11/17/2020 Northeast Jersey                     19          52.63%       68.42%       68.42%       68.42%

11/17/2020 Northeast Triboro                    11          36.36%       54.55%       54.55%       54.55%

11/17/2020 Northeast Westchester                10          70.00%       80.00%       80.00%       80.00%

11/17/2020 Pacific      Bay-Valley              27          44.44%       55.56%       55.56%       55.56%
11/17/2020 Pacific      Honolulu                13          76.92%       92.31%       92.31%       92.31%

11/17/2020 Pacific      Los Angeles             36          66.67%       75.00%       75.00%       75.00%

11/17/2020 Pacific      Sacramento             108          96.30%       98.15%       98.15%       98.15%

11/17/2020 Pacific      San Diego               37          86.49%       89.19%       89.19%       89.19%

11/17/2020 Pacific      San Francisco           15          73.33%       80.00%       80.00%       80.00%

11/17/2020 Pacific      Santa Ana               10          80.00%       80.00%       80.00%       80.00%

11/17/2020   Pacific    Sierra Coastal          34          91.18%       94.12%       94.12%       94.12%
11/17/2020   Southern   Alabama                  5           0.00%       20.00%       20.00%       20.00%
11/17/2020   Southern   Arkansas                 7          28.57%       28.57%       28.57%       42.86%
11/17/2020   Southern   Dallas                  11          27.27%       45.45%       45.45%       45.45%
         Case 1:20-cv-02405-EGS Document 117-2 Filed 11/19/20 Page 63 of 66



                                         Measured       Processing   Processing   Processing   Processing
                                         Volume:        Score:       Score Plus   Score Plus   Score Plus
                                         Inbound        Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area       District         Ballot         Ballot       Ballot       Ballot       Ballot

11/17/2020 Southern Ft. Worth                       6       66.67%       66.67%       66.67%       66.67%

11/17/2020 Southern Gulf Atlantic               22          81.82%       90.91%       90.91%       90.91%
11/17/2020 Southern Houston                      2          50.00%      100.00%      100.00%      100.00%

11/17/2020 Southern Louisiana                       6       50.00%       83.33%       83.33%       83.33%

11/17/2020 Southern Mississippi                     6       16.67%       16.67%       16.67%       16.67%

11/17/2020 Southern Oklahoma                        2       50.00%       50.00%       50.00%       50.00%

11/17/2020 Southern Rio Grande                  13          53.85%      100.00%      100.00%      100.00%

11/17/2020   Southern   South Florida           13          38.46%       76.92%       76.92%       76.92%
11/17/2020   Southern   Suncoast              1983          99.70%       99.75%       99.75%       99.80%
11/17/2020   Western    Alaska                   4          75.00%      100.00%      100.00%      100.00%
11/17/2020   Western    Arizona                 35          82.86%       88.57%       88.57%       88.57%

11/17/2020 Western      Central Plains              2       50.00%      100.00%      100.00%      100.00%

                        Colorado/Wyo
11/17/2020 Western      ming                    26          26.92%       76.92%       76.92%       76.92%
11/17/2020 Western      Dakotas                  9          55.56%       88.89%       88.89%       88.89%
11/17/2020 Western      Hawkeye                  5          60.00%       60.00%       60.00%       60.00%

11/17/2020 Western      Mid-Americas            12          25.00%       41.67%       41.67%       41.67%

11/17/2020 Western      Nevada Sierra           14          57.14%       57.14%       57.14%       57.14%

11/17/2020 Western      Northland               13          15.38%       30.77%       46.15%       46.15%
11/17/2020 Western      Portland                17          52.94%       76.47%      100.00%      100.00%

11/17/2020 Western      Salt Lake City           7          57.14%       71.43%       71.43%       71.43%
11/17/2020 Western      Seattle                 48          75.00%       93.75%       93.75%       93.75%
           Capital
11/18/2020 Metro        Atlanta                 22          63.64%       63.64%       77.27%       77.27%
           Capital
11/18/2020 Metro        Baltimore               30          83.33%       86.67%       93.33%       93.33%
           Capital
11/18/2020 Metro        Capital                 19          84.21%       84.21%       89.47%       89.47%
         Case 1:20-cv-02405-EGS Document 117-2 Filed 11/19/20 Page 64 of 66



                                          Measured       Processing   Processing   Processing   Processing
                                          Volume:        Score:       Score Plus   Score Plus   Score Plus
                                          Inbound        Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area      District           Ballot         Ballot       Ballot       Ballot       Ballot
             Capital   Greater S
11/18/2020   Metro     Carolina                      9       66.67%       66.67%       88.89%       88.89%
             Capital
11/18/2020   Metro     Greensboro                24          37.50%       37.50%       41.67%       41.67%
             Capital
11/18/2020   Metro     Mid-Carolinas             15          73.33%       73.33%       93.33%       93.33%
             Capital   Norther
11/18/2020   Metro     Virginia                      7       71.43%       71.43%       71.43%       71.43%
             Capital
11/18/2020   Metro     Richmond                  13          61.54%       61.54%       69.23%       69.23%

11/18/2020 Eastern     Appalachian                   5       60.00%       60.00%       60.00%       60.00%

                       Central
11/18/2020 Eastern     Pennsylvania                  4       25.00%       25.00%       50.00%       50.00%

11/18/2020 Eastern     Kentuckiana                   5       20.00%       20.00%       40.00%       40.00%

11/18/2020 Eastern     Norther Ohio              16          43.75%       50.00%       50.00%       50.00%

11/18/2020 Eastern     Ohio Valley               16          75.00%       75.00%       81.25%       81.25%

                       Philadelphia
11/18/2020 Eastern     Metropo                   21          76.19%       76.19%       95.24%       95.24%

11/18/2020 Eastern     South Jersey              49          85.71%       85.71%       95.92%       95.92%

11/18/2020 Eastern     Tennessee                     6       83.33%      100.00%      100.00%      100.00%

                       Western New
11/18/2020 Eastern     York                          8       87.50%       87.50%       87.50%       87.50%

                       Western
11/18/2020 Eastern     Pennsylvania              10          50.00%       50.00%       50.00%       50.00%
           Great
11/18/2020 Lakes       Central Illinois          37          75.68%       78.38%       83.78%       83.78%
           Great
11/18/2020 Lakes       Chicago                   22          50.00%       50.00%       54.55%       54.55%
           Great
11/18/2020 Lakes       Detroit                   19          94.74%       94.74%      100.00%      100.00%
           Great
11/18/2020 Lakes       Gateway                       7       57.14%       57.14%       57.14%       57.14%
         Case 1:20-cv-02405-EGS Document 117-2 Filed 11/19/20 Page 65 of 66



                                     Measured       Processing   Processing   Processing   Processing
                                     Volume:        Score:       Score Plus   Score Plus   Score Plus
                                     Inbound        Inbound      1: Inbound   2: Inbound   3: Inbound
Date       Area      District        Ballot         Ballot       Ballot       Ballot       Ballot
           Great     Greater
11/18/2020 Lakes     Indiana                11          54.55%       54.55%       54.55%       54.55%
           Great     Greater
11/18/2020 Lakes     Michigan               27          88.89%       92.59%       92.59%      100.00%
           Great
11/18/2020 Lakes     Lakeland                   6       66.67%       66.67%       66.67%       66.67%

11/18/2020 Northeast Albany                 32          84.38%       84.38%       90.63%       90.63%

11/18/2020 Northeast Caribbean                  1      100.00%      100.00%      100.00%      100.00%

                     Connecticut
11/18/2020 Northeast Valley                 29          75.86%       79.31%       79.31%       79.31%
                     Greater
11/18/2020 Northeast Boston                203          97.04%       97.54%       97.54%       97.54%

11/18/2020 Northeast Long Island            13          84.62%       84.62%       84.62%       84.62%

11/18/2020 Northeast New York               30          93.33%       96.67%      100.00%      100.00%

                     Northern New
11/18/2020 Northeast England                    9       44.44%       44.44%       66.67%       66.67%

                     Northern New
11/18/2020 Northeast Jersey                 18          94.44%       94.44%       94.44%       94.44%

11/18/2020 Northeast Triboro                13          69.23%       69.23%       69.23%       69.23%

11/18/2020 Northeast Westchester            23          82.61%       82.61%       86.96%       86.96%

11/18/2020 Pacific   Bay-Valley             44          93.18%       93.18%       93.18%       93.18%
11/18/2020 Pacific   Honolulu                4          75.00%       75.00%       75.00%       75.00%

11/18/2020 Pacific   Los Angeles            41          92.68%       92.68%       95.12%       95.12%

11/18/2020 Pacific   Sacramento            131          94.66%       94.66%       97.71%       97.71%

11/18/2020 Pacific   San Diego              32          87.50%       87.50%       87.50%       87.50%

11/18/2020 Pacific   San Francisco          74          93.24%       93.24%       95.95%       95.95%

11/18/2020 Pacific   Santa Ana              18          83.33%       83.33%       83.33%       83.33%
         Case 1:20-cv-02405-EGS Document 117-2 Filed 11/19/20 Page 66 of 66



                                         Measured       Processing   Processing   Processing   Processing
                                         Volume:        Score:       Score Plus   Score Plus   Score Plus
                                         Inbound        Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area       District         Ballot         Ballot       Ballot       Ballot       Ballot

11/18/2020   Pacific    Sierra Coastal          57          75.44%       75.44%       75.44%       75.44%
11/18/2020   Southern   Alabama                  4          25.00%       25.00%       50.00%       50.00%
11/18/2020   Southern   Arkansas                 2           0.00%        0.00%       50.00%       50.00%
11/18/2020   Southern   Dallas                   5          80.00%       80.00%      100.00%      100.00%

11/18/2020 Southern Ft. Worth                       4       50.00%       50.00%       75.00%       75.00%

11/18/2020 Southern Gulf Atlantic               27          77.78%       77.78%       81.48%       81.48%
11/18/2020 Southern Houston                      6          66.67%       66.67%       83.33%       83.33%

11/18/2020 Southern Louisiana                       1      100.00%      100.00%      100.00%      100.00%

11/18/2020 Southern Mississippi                 13          92.31%       92.31%       92.31%       92.31%

11/18/2020 Southern Oklahoma                        4      100.00%      100.00%      100.00%      100.00%

11/18/2020 Southern Rio Grande                  10          50.00%       50.00%       50.00%       50.00%

11/18/2020   Southern   South Florida            7          71.43%       71.43%       71.43%       71.43%
11/18/2020   Southern   Suncoast              1175          97.70%       97.70%       97.87%       97.87%
11/18/2020   Western    Alaska                   5         100.00%      100.00%      100.00%      100.00%
11/18/2020   Western    Arizona                 25          92.00%       96.00%       96.00%       96.00%

11/18/2020 Western      Central Plains              8       75.00%       75.00%       87.50%       87.50%

                        Colorado/Wyo
11/18/2020 Western      ming                    26          50.00%       53.85%       69.23%       69.23%
11/18/2020 Western      Dakotas                 92          94.57%       95.65%       98.91%       98.91%
11/18/2020 Western      Hawkeye                  7          28.57%       28.57%       42.86%       42.86%

11/18/2020 Western      Mid-Americas                6       83.33%       83.33%      100.00%      100.00%

11/18/2020 Western      Nevada Sierra               5      100.00%      100.00%      100.00%      100.00%

11/18/2020 Western      Northland               10          60.00%       60.00%       60.00%       60.00%
11/18/2020 Western      Portland                22          90.91%       95.45%       95.45%       95.45%

11/18/2020 Western      Salt Lake City          15         100.00%      100.00%      100.00%      100.00%
11/18/2020 Western      Seattle                 86          95.35%       95.35%       97.67%       97.67%
